 



Exhibit 10.29
 
LOAN AGREEMENT
Dated as of April 27, 2006
Between
2525 N WOODLAWN VSTRM WICHITA KS, LLC,
CI05 CLINTONVILLE WI LLC and
MSI05-3 LLC
collectively as Borrower
And
IXIS REAL ESTATE CAPITAL INC.
as Lender
 
Property Locations:
255 Spring Street, Clintonville, Wisconsin
2525 N Woodlawn Avenue, Wichita, Kansas
914 Wohlert Street, Angola, Indiana
801 East 11th Street, Rock Falls, Illinois
800 Growth Parkway, Angola Indiana.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   DEFINITIONS; PRINCIPLES OF
CONSTRUCTION     1  
 
               
 
  1.1   Terms and Definitions     1  
 
  1.2   Index of Other Definitions     10  
 
  1.3   Principles of Construction     10  
 
                2.   GENERAL LOAN TERMS     10  
 
               
 
  2.1   The Loan     10  
 
  2.2   Interest; Monthly Payments     10  
 
  2.3   Loan Repayment and Defeasance     11  
 
  2.4   Release of Property     14  
 
  2.5   Payments and Computations     15  
 
                3.   CASH MANAGEMENT AND RESERVES     16  
 
               
 
  3.1   Cash Management Arrangements     16  
 
  3.2   Required Repairs     16  
 
  3.3   Taxes and Insurance     17  
 
  3.4   [Intentionally Deleted]     18  
 
  3.5   Rollover Reserves     18  
 
  3.6   Operating Expense Subaccount     19  
 
  3.7   Casualty/Condemnation Subaccount     19  
 
  3.8   Security Deposits     20  
 
  3.9   Grant of Security Interest; Application of Funds     20  
 
  3.10   Property Cash Flow Allocation     20  
 
                4.   REPRESENTATIONS AND WARRANTIES     21  
 
               
 
  4.1   Organization; Special Purpose     21  
 
  4.2   Proceedings; Enforceability     21  
 
  4.3   No Conflicts     22  
 
  4.4   Litigation     22  
 
  4.5   Agreements     22  
 
  4.6   Title     22  
 
  4.7   No Bankruptcy Filing     23  
 
  4.8   Full and Accurate Disclosure     23  
 
  4.9   No Plan Assets     23  
 
  4.10   Compliance     24  
 
  4.11   Contracts     24  
 
  4.12   Federal Reserve Regulations; Investment Company Act     24  
 
  4.13   Utilities and Public Access     24  
 
  4.14   Physical Condition     25  
 
  4.15   Leases     25  
 
  4.16   Fraudulent Transfer     25  
 
  4.17   Ownership of Borrower     26   -i-


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page  
 
  4.18   Management Agreement     26  
 
  4.19   Hazardous Substances     26  
 
  4.20   Principal Place of Business     27  
 
  4.21   Other Debt     27  
 
  4.22   Embargoed Person     27  
 
  4.23   Anti-Money Laundering     27  
 
  4.24   Ground Lease and Other Bond Documents     27  
 
                5.   COVENANTS     28  
 
               
 
  5.1   Existence     28  
 
  5.2   Taxes     28  
 
  5.3   Repairs; Maintenance and Compliance; Alterations     28  
 
  5.4   Performance of Other Agreements     29  
 
  5.5   Cooperate in Legal Proceedings     29  
 
  5.6   Further Assurances     29  
 
  5.7   Environmental Matters     30  
 
  5.8   Title to the Property; Liens     32  
 
  5.9   Leases     32  
 
  5.10   Estoppel Statement     34  
 
  5.11   Property Management     34  
 
  5.12   Special Purpose Bankruptcy Remote Entity     35  
 
  5.13   Intentionally Deleted     35  
 
  5.14   Change In Business or Operation of Property     35  
 
  5.15   Certain Prohibited Actions     35  
 
  5.16   Prohibited Transfers     36  
 
  5.17   Expenses     38  
 
  5.18   Indemnity     38  
 
  5.19   Embargoed Person     39  
 
  5.20   Anti-Money Laundering     40  
 
  5.21   ERISA     41  
 
  5.22   Ground Lease     41  
 
                6.   NOTICES AND REPORTING     42  
 
               
 
  6.1   Borrower Notices and Deliveries     43  
 
  6.2   Financial Reporting     43  
 
                7.   INSURANCE; CASUALTY; AND CONDEMNATION     45  
 
               
 
  7.1   Insurance     45  
 
  7.2   Casualty     48  
 
  7.3   Condemnation     48  
 
  7.4   Application of Proceeds or Award     49  
 
                -ii-


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page   8.   DEFAULTS     50  
 
               
 
  8.1   Events of Default     50  
 
  8.2   Remedies     52  
 
               
9.
  SECONDARY MARKET PROVISIONS     53  
 
               
 
  9.1   Transfer of Loan     53  
 
  9.2   Use of Information     54  
 
  9.3   Borrower Indemnity     54  
 
  9.4   Restructuring of Loan     55  
 
                10.   MISCELLANEOUS     55  
 
  10.1   Exculpation     55  
 
  10.2   Brokers and Financial Advisors     57  
 
  10.3   Retention of Servicer     57  
 
  10.4   Survival     57  
 
  10.5   Lender’s Discretion     57  
 
  10.6   Governing Law     58  
 
  10.7   Modification, Waiver in Writing     58  
 
  10.8   Trial by Jury     59  
 
  10.9   Headings/Exhibits     59  
 
  10.10   Severability     59  
 
  10.11   Preferences     59  
 
  10.12   Waiver of Notice     59  
 
  10.13   Remedies of Borrower     59  
 
  10.14   Prior Agreements     60  
 
  10.15   Offsets, Counterclaims and Defenses     60  
 
  10.16   Publicity     60  
 
  10.17   No Usury     60  
 
  10.18   Conflict; Construction of Documents     61  
 
  10.19   No Third Party Beneficiaries     61  
 
  10.20   Yield Maintenance Premium     61  
 
  10.21   Assignment     61  
 
  10.22   Counterparts     62  
 
                -iii-


 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     LOAN AGREEMENT dated as of April 27, 2006 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between 2525 N
WOODLAWN VSTRM WICHITA KS, LLC, a Delaware limited liability company, CI05
CLINTONVILLE WI LLC, a Delaware limited liability company, and MSI05-3 LLC, a
Delaware limited liability company (jointly and severally, and together with
their permitted successors and assigns, collectively, “Borrower”), and IXIS REAL
ESTATE CAPITAL INC., a New York corporation (together with its successors and
assigns, “Lender”).
1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     1.1 Terms and Definitions. The following terms have the meanings set forth
below:
          1.1.1 Key Terms and Definitions.
          Amortization Schedule: 300 months.
          Borrower Representative: Gladstone Commercial Limited Partnership, a
Delaware limited partnership.
          Converting Borrower shall mean CI05 Clintonville WI LLC, the Delaware
limited liability company that owns the Converting Property.
          Deposit Bank: LaSalle Bank, N.A., or such other bank or depository
selected by Lender in its discretion.
          Guarantor: Gladstone Commercial Corporation, a Maryland corporation.
          Interest Rate: a rate of interest equal to 6.580% per annum.
          Manager: with respect to the T-Mobile Property only, Vantage Point
Properties, Inc., a Kansas corporation, or any successor, assignee or
replacement manager appointed by Borrower in accordance with Section 5.11; and
with respect to the other Properties, any manager or managers of such
Properties, and any successor, assignee or replacement of such manager or
managers, as may be appointed in accordance with Section 5.11.
          Monthly Debt Service Payment Amount: $101,351.97.00.
          Principal: Original principal amount of $14,900,000.00.
          Property: individually and collectively, the parcels real property and
Improvements thereon owned by Borrower and encumbered by the Mortgage; together
with all rights pertaining to such real property and Improvements, and all other
collateral for the Loan as more particularly described in the Granting Clauses
of the Mortgage and referred to therein as the Mortgaged Property. The Property
is located at 255 Spring Street, Clintonville, Wisconsin (the “Converting
Property”); 2525 N Woodlawn Avenue, Wichita, Kansas (the “T-Mobile

 



--------------------------------------------------------------------------------



 



Property”); and 914 Wohlert Street, Angola, Indiana (“Wohlert Property”), 801
East 11th Street, Rock Falls, Illinois (“Rock Falls Property”) and 800 Growth
Parkway, Angola Indiana (“Growth Property”). The Wohlert Property, Rock Falls
Property and Growth Property are sometimes collectively referred to herein as,
the “Spinners Property” or “Spinners Properties”).
          Spinners Borrower shall mean MSI05-3 LLC, the Delaware limited
liability company that owns the Spinners Properties.
          Start-up Date: the earlier of (a) the third anniversary date hereof
and (b) two (2) years from the “start-up day” (within the meaning of
Section 860G(a)(9) of the Code) of the REMIC Trust.
          Stated Maturity Date: May 5, 2016.
          T-Mobile Borrower shall mean 2525 N Woodlawn VSTRM Wichita KS, LLC,
the Delaware limited liability company that owns the T-Mobile Property.
          1.1.2 Additional Terms and Definitions.
          Affiliate: as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person, other than holders of publicly traded shares or other securities of
Guarantor who are not officers or directors of Guarantor.
          Allocated Loan Amount: with respect to any Property, the amount set
forth on Schedule 5 attached hereto and made a part hereof.
          Approved Capital Expenses: Capital Expenses incurred by Borrower,
provided that such Capital Expenses shall either be (i) included in the approved
Capital Budget for the current calendar month or (ii) approved by Lender.
          Approved Leasing Expenses: actual out-of-pocket expenses incurred by
Borrower and payable to third parties that are not Affiliates of Borrower or
Guarantor (or to Affiliates of Borrower or Guarantor in arms length transactions
entered into in the ordinary course of business and upon fair market terms and
conditions) in leasing space at the Property pursuant to the Property Leases and
any other Leases entered into in accordance with the Loan Documents, including
brokerage commissions and tenant improvements, which expenses (i) are
(A) specifically approved by Lender in connection with approving the applicable
Lease, (B) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, or (C) otherwise approved by Lender, which approval
shall not be unreasonably withheld or delayed, and (ii) are substantiated by
executed Lease documents and brokerage agreements.
          Approved Operating Expenses: During a Cash Management Period,
operating expenses incurred by Borrower which (i) are included in the approved
Operating Budget for the current calendar month, (ii) are for real estate taxes,
insurance premiums, electric, gas, oil, water, sewer or other utility service to
the Property or (iii) have been approved by Lender.

2



--------------------------------------------------------------------------------



 



          Bond Documents: collectively, the Indenture, the Ground Lease, the
Guaranty Agreement dated as of October 1, 2000 as modified pursuant to that
Assumption of Guaranty dated as of May 18, 2005 for the benefit of the holders,
the Direct Pay Agreement, and all other documents and instruments executed and
delivered in connection with the Industrial Revenue Bonds.
          Business Day: any day other than a Saturday or a Sunday or any day on
which commercial banks in New York, New York are authorized or required to
close.
          Capital Expenses: expenses that are capital in nature or required
under GAAP to be capitalized.
          Cash Management Period: shall commence upon Lender giving notice to
the Borrower and the Clearing Bank of the occurrence of any of the following:
(i) an Event of Default, or (ii) the failure by Borrower, after the end of a
calendar quarter, to maintain a Debt Service Coverage Ratio of at least 1.05:1;
and shall end upon Lender giving notice promptly to the Borrower and the
Clearing Bank that the Cash Management Period has ended, which notice Lender
shall only be required to give if (1) the Loan and all other obligations under
the Loan Documents have been repaid in full or (2) there has been a Full
Defeasance of the Loan or (3) for twelve (12) months since the commencement of
the existing Cash Management Period (A) no Default or Event of Default has
occurred, (B) no event that could trigger a separate Cash Management Period has
occurred and (C) the Debt Service Coverage Ratio is at least equal to 1.05:1.
          Code: the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
          Control: with respect to any Person, either (i) ownership, directly or
indirectly, of forty-nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.
          Debt: the unpaid Principal, all interest accrued and unpaid thereon,
any Yield Maintenance Premium and all other sums due to Lender in respect of the
Loan under any Loan Document.
          Debt Service: with respect to any particular period, the scheduled
Principal and interest payments due under the Note in such period.
          Debt Service Coverage Ratio: as of any date, the ratio calculated by
Lender of (i) the Net Operating Income for the twelve (12) month period ending
with the most recently completed calendar month to (ii) the Debt Service with
respect to such period.
          Default: the occurrence of any event under any Loan Document which,
with the giving of notice or passage of time, or both, would be an Event of
Default.

3



--------------------------------------------------------------------------------



 



          Default Rate: a rate per annum equal to the lesser of (i) the maximum
rate permitted by applicable law, or (ii) five percent (5%) above the Interest
Rate, compounded monthly.
          Defeasance Percentage: the percentage derived by dividing, (i) in the
case of an initial Partial Defeasance, the original principal amount of the
Defeased Note by the original principal amount of the Note or (ii) in the case
of a subsequent Defeasance, the amount of the subsequent Defeased Note by the
original principal amount of its corresponding Undefeased Note.
          ERISA: the Employment Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
          ERISA Affiliate: all members of a controlled group of corporations and
all trades and business (whether or not incorporated) under common control and
all other entities which, together with Borrower, are treated as a single
employer under any or all of Section 414(b), (c), (m) or (o) of the Code.
          Escrows: amounts paid by Borrower into Subaccounts established
following the occurrence and during the continuance of an Event of Default, for
the purpose of paying Taxes, the premiums for Policies, ground rents, franchise
and license fees and any other regularly occurring costs for which a Subaccount
is established hereunder.
          Excess Cash Flow: for any period, Net Operating Income for such
period, less actual payments of Debt Service for such period.
          GAAP: generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.
          Governmental Authority: any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.
          Ground Lease: that certain Lease Agreement dated as of October 1, 2000
by and between the City of Wichita, Kansas, as landlord, and Net Fund I, Ltd. as
successor in interest to VS Property, L.L.C., as tenant; and assigned by
Assignment of Lease dated November 9, 2001 from VS Property, L.L.C. to Net Fund
I, Ltd., and further assigned by Assignment of Lease dated May 18, 2005 from Net
Fund I, Ltd. to 2525 N Woodlawn VStrm Wichita KS, LLC; as amended by that
certain First Amendment to Lease Agreement dated as of May 18, 2005; together
with any extensions, renewals, modifications or amendments thereof and all
additional remainders, reversions and other rights and estates appurtenant
thereto.
          Ground Lease Option: the option of the T-Mobile Borrower to purchase
the T-Mobile Property as set forth in Section 17.1 of the Ground Lease.
          Indenture: that certain Indenture dated as of October 1, 2000 by and
between the City of Wichita, Kansas, a municipal corporation of the State of
Kansas, as issuer of the Industrial Revenue Bonds, and Commerce Bank, N.A.,
Wichita Kansas, in its capacity as trustee, bond registrar and paying agent (the
“Bond Trustee”) with respect to the Industrial Revenue Bonds.

4



--------------------------------------------------------------------------------



 



          Industrial Revenue Bonds: collectively, the (i) City of Wichita,
Kansas, Taxable Industrial Revenue Bonds, Series IV-A 2000 in the original
aggregate principal amount of $7,500,000 (the “Series A, 2000 Bonds”); and the
(ii) City of Wichita, Kansas, Subordinated Taxable Industrial Revenue Bonds,
Series IV-B, 2000 in the initial principal amount of $2,644,764.18 (the
“Series B, 2000 Bonds”), in the aggregate not to exceed $10,144,764.18, issued
by the City of Wichita, Kansas pursuant to an ordinance dated as of October 17,
2000.
          Interest Period: (i) the period from the date hereof through the next
day of a calendar month that is the fifth day of such calendar month, and
(ii) each period thereafter from the sixth day of each calendar month through
the fifth day of the next calendar month; except that the Interest Period, if
any, that would otherwise commence before and end after the Maturity Date shall
end on the Maturity Date. Notwithstanding the foregoing, in the event Lender
shall have elected to change the date on which scheduled payments under the Loan
are due, as described in the definition of “Payment Date,” from and after the
effective date of such election, each Interest Period shall commence on the day
of each month in which occurs such changed Payment Date and end on the day
immediately preceding the following Payment Date, as so changed.
          Leases: all leases and other agreements or arrangements heretofore or
hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Property or the Improvements, including
any guarantees, extensions, renewals, modifications or amendments thereof and
all additional remainders, reversions and other rights and estates appurtenant
thereunder.
          Legal Requirements: statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting Borrower, any Loan Document or all or part of the Property or the
construction, ownership, use, alteration or operation thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.
          Lien: any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
part of the Property or any interest therein, or in Borrower or Borrower
Representative, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
          Loan to Value Ratio: as to any Property, the ratio of the Allocated
Loan Amount for the Property to the fair market value of the Property as
reasonably determined by Lender based on an updated or current M.A.I. appraisal
of the Property in its then current condition, obtained at Borrower’s expense
and satisfactory to Lender.

5



--------------------------------------------------------------------------------



 



          Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) Promissory Note made by Borrower to Lender in the principal
amount equal to the Loan (the “Note”), (ii) those certain Mortgages, Assignment
of Leases and Rents and Security Agreement made by Borrower (or the Deed of
Trust, Assignment of Leases and Rents and Security Agreement made by Borrower to
a trustee, as the case may be) in favor of Lender which covers the Property
(collectively, the “Mortgage”), (iii) those certain Assignment of Leases and
Rents from Borrower to Lender, (iv) the Assignment of Agreements, Licenses,
Permits and Contracts from Borrower to Lender, (v) the Clearing Account
Agreement (the “Clearing Account Agreement”) among Borrower, Lender, Manager and
Branch Banking and Trust Company of Virginia, (vi) the Deposit Account Agreement
(the “Deposit Account Agreement”) among Borrower, Lender, Manager and the
Deposit Bank, (vii) the Guaranty of Recourse Obligations made by Guarantor, and
(viii) the Pledge and Security Agreement (the “Pledge”) made by the T-Mobile
Borrower in favor of Lender which pledges to Lender all of the T-Mobile
Borrower’s right, title and interest in and to the Industrial Revenue Bonds,
which are held by the T-Mobile Borrower and all right, title and interest of the
T-Mobile Borrower as beneficiary under the Indenture and other Bond Documents
(the “Pledged Collateral”); as each of the foregoing may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.
          Management Agreement: with respect to the T-Mobile Property only, the
T-Mobile Management Agreement and with respect to the other Properties, any
management agreement entered into between Borrower and a property manager,
pursuant to which such manager is to manage any Property, as the same may be
entered into, amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with Section 5.11.
          Material Alteration: any alteration affecting structural elements of
the Property the cost of which exceeds $250,000; provided, however, that in no
event shall (i) any Required Repairs, (ii) any tenant improvement work performed
pursuant to any Lease existing on the date hereof or entered into hereafter in
accordance with the provisions of this Agreement, or (iii) alterations performed
as part of a Restoration, constitute a Material Alteration.
          Material Lease: all Leases which individually or in the aggregate with
respect to the same tenant and its Affiliates (i) constitute five percent (5%)
or more of the Property’s gross leasable area, (ii) have a gross annual rent of
five percent (5%) or more of the total annual Rents, or (iii) demise at least
one full floor of the Improvements.
          Maturity Date: the date on which the final payment of principal of the
Note (or the Defeased Note, if applicable) becomes due and payable as therein
provided, whether at the Stated Maturity Date, by declaration of acceleration,
or otherwise.
          Minor Lease: any Lease that is not a Material Lease.

6



--------------------------------------------------------------------------------



 



          Net Operating Income: for any period, the actual net operating income
of the Property after deducting therefrom deposits to (but not withdrawals from)
any reserves required under this Agreement.
          Officer’s Certificate: a certificate delivered to Lender by Borrower
which is signed by an officer of the general partner of the Borrower
Representative.
          Open Prepayment Date: the Payment Date which is closest to the 90th
day prior to the Stated Maturity Date for the Loan.
          Payment Date: the sixth (6th) day of each calendar month or, if such
day is not a Business Day, the first (1st) Business Day thereafter; provided,
however, that Lender may elect once during the Term, in its sole discretion, to
change the date on which scheduled payments are due under the Loan upon written
notice thereof to Borrower setting forth such changed date (provided that such
changed date will be not be earlier than the sixth day of each month because
rents under the Property Leases are not received by Borrower until the fifth day
of each month) in which event, upon the effective date of such notice, the
Payment Date shall be the date set forth therein.
          Permitted Encumbrances: (i) the Liens created by the Loan Documents
and the Bond Documents, (ii) all Liens and other matters disclosed in the title
insurance policy insuring the Lien of the Mortgage, (iii) Liens, if any, for
Taxes or other charges not yet due and payable and not delinquent, (iii) any
workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is bonded or discharged within sixty (60) days after Borrower first
receives notice of such Lien, (iv) the Property Leases and (v) such other title
and survey exceptions as Lender approves in writing in Lender’s discretion.
          Permitted Indebtedness: the Debt and unsecured trade payables incurred
in the ordinary course of business relating to the ownership and operation of
the Property which do not exceed, at any time, a maximum amount of two percent
(2%) of the original amount of the Principal and are paid within sixty (60) days
of the date incurred; and the obligations of Borrower pursuant to the Indenture
and the other Bond Documents.
          Permitted Transfers: (i) the Property Leases and any Lease entered
into in accordance with the Loan Documents, (ii) a Special Transfer in
accordance with the requirements set forth in Section 5.16, (iii) a Permitted
Encumbrance, (iv) provided that no Default or Event of Default shall then exist,
a Transfer of an interest in Borrower other than the interests in Borrower held
by Borrower Representative, or a Transfer of an interest in Borrower
Representative to any Person, provided that (A) such Transfer shall not cause
the transferee (together with its Affiliates) to acquire Control of Borrower or
Borrower Representative or to increase its direct or indirect interest in
Borrower or in Borrower Representative to an amount which equals or exceeds
forty-nine percent (49%), except as provided in Section 5.16(c), (B)
[intentionally deleted], (C) Borrower shall give Lender notice of such Transfer
together with copies of all instruments effecting such Transfer not less than
ten (10) days prior to the date of such Transfer, and (D) the legal and
financial structure of Borrower and its members and the single purpose nature
and bankruptcy remoteness of Borrower and its members after such Transfer, shall
satisfy Lender’s then current applicable underwriting criteria and requirements,
(v) a Transfer which would otherwise violate the provisions of clause
(iv) hereof in respect to a change in Control only but for Lender’s approval
following the satisfaction of the Transfer approval criteria set forth in
Section 5.16 clauses (i), (ii), (iii), (ix), (x), (xi) and (xii) (a “Controlling
Interest Transfer”).

7



--------------------------------------------------------------------------------



 



          Person: any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
person or entity, and any federal, state, county or municipal government or any
bureau, department or agency thereof and any fiduciary acting in such capacity
on behalf of any of the foregoing.
          Plan: (i) an employee benefit or other plan established or maintained
by Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.
          Property Leases: that certain Lease Agreement between Metal Spinners,
Inc. and the Spinners Borrower, dated September 1, 2005; (ii) that certain Lease
Agreement between Converting, Inc. and the Converting Borrower, dated
October 31, 2005; and (iii) the T-Mobile Lease; together with any extensions,
renewals, modifications or amendments thereof.
          Release Amount: with respect to any Property, the greater of (a) 125%
of the Allocated Loan Amount for such Property, and (b) an amount which after
giving effect to the release of such Property (i.e., after deducting Net
Operating Income and Debt Service attributable (on a pro-rata basis) to the
Property proposed to be released, and treating the Debt as if it were being
reduced by such amount rather than partially defeased), results in a Loan to
Value Ratio of 60% and less, and a Debt Service Coverage Ratio of 1.35:1.00 or
greater.
          Rating Agency: each of Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc. or any other nationally-recognized statistical
rating organization to the extent any of the foregoing have been engaged by
Lender or its designee in connection with or in anticipation of any Secondary
Market Transaction.
          Rating Comfort Letter: a letter issued by each of the applicable
Rating Agencies which confirms that the taking of the action referenced to
therein will not result in any qualification, withdrawal or downgrading of any
existing ratings of Securities created in a Secondary Market Transaction in
effect immediately prior to a defeasance.
          REMIC Trust: a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
          Rents: all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a Bankruptcy
Proceeding) or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payment and consideration of whatever form or nature received by or paid to or
for the account of or benefit of Borrower, Manager or any of their agents or
employees from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter

8



--------------------------------------------------------------------------------



 



arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Borrower, Manager or any of their agents or employees and
proceeds, if any, from business interruption or other loss of income insurance.
          Servicer: a servicer selected by Lender to service the Loan.
          State: with respect to each Property, the state in which the Property
is located.
          T-Mobile Lease: that certain Lease Agreement dated as of March 13,
2000 between Borrower, as successor in interest to Net Fund I, LLC, successor in
interest to VS Property, LLC, as landlord, and T-Mobile USA, Inc., formerly
known as Voicestream Wireless Corporation, as tenant; as amended by Amendment to
Lease Agreement dated October 18, 2000, Second Amendment dated August 21, 2000,
Third Amendment dated October 2, 2000, Assignment of Lease dated November 9,
2001, Fourth Amendment dated June 28, 2002 and Fifth Amendment dated March 17,
2003; together with any guarantees, extensions, renewals, modifications or
amendments thereof and all additional remainders, reversions and other rights
and estates appurtenant thereto.
          T-Mobile Management Agreement: that certain Property Management
Agreement dated November 9, 2001 between the T-Mobile Borrower and the Manager
of the T-Mobile Property.
          Taxes: all real estate and personal property taxes, assessments, water
rates or sewer rents, maintenance charges, impositions, vault charges and
license fees, now or hereafter levied or assessed or imposed against all or part
of the Property.
          Term: the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.
          Toxic Mold: any toxic mold or fungus at the Property which is of a
type (i) that might pose a significant risk to human health or the environment
or (ii) that would negatively impact the value of the Property.
          Transfer: any sale, conveyance, transfer, lease or assignment, or the
entry into any agreement to sell, convey, transfer, lease or assign, whether by
law or otherwise, of, on, in or affecting (i) all or part of the Property
(including any legal or beneficial direct or indirect interest therein),
(ii) any direct or indirect interest in Borrower (including any profit
interest), or (iii) any direct or indirect interest in Borrower Representative.
Notwithstanding the foregoing or anything inconsistent or to the contrary
contained in this Agreement or in any other Loan Document, in no event shall the
trading or issuance of shares or other securities of Guarantor in public markets
constitute a Transfer except as set forth in Section 5.16(c).
          UCC: the Uniform Commercial Code as in effect in the State or the
state in which any of the Cash Management Accounts are located, as the case may
be.

9



--------------------------------------------------------------------------------



 



          U.S. Obligations: direct non-callable obligations backed by the full
faith and credit of the United States of America.
          Welfare Plan: an employee welfare benefit plan, as defined in
Section 3(1) of ERISA.
          Yield Maintenance Premium: the amount, if any (but in no event less
than zero), payable in accordance with Section 10.20, which amount, when added
to the unpaid Principal of the Note payable on the Stated Maturity Date, would
be sufficient to purchase U.S. Obligations providing payments that are
sufficient in amount to make the required Scheduled Defeasance Payments, it
being understood and agreed that, in connection with a Defeasance, Borrower
shall not be required to pay the amount hereinbefore described (to wit, the
Yield Maintenance Premium) in addition to payment of the Defeasance Deposit.
     1.2 Index of Other Definitions. An index of other terms which are defined
in this Agreement or in other Loan Documents is set forth on Schedule 1.
     1.3 Principles of Construction. Unless otherwise specified, (i) all
references to sections and schedules are to those in this Agreement, (ii) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular provision, (iii) all
definitions are equally applicable to the singular and plural forms of the terms
defined, (iv) the word “including” means “including but not limited to,” and (v)
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.
2. GENERAL LOAN TERMS
     2.1 The Loan. Lender is making a loan (the “Loan”) to Borrower on the date
hereof, in the original principal amount (the “Principal”) of $14,900,000.00,
which shall mature on the Stated Maturity Date. Borrower acknowledges receipt of
the Loan, the proceeds of which are to be fully advanced on the date hereof and
shall be used to (i) return to Borrower a portion of the costs incurred to
acquire the Property, (ii) fund certain of the Subaccounts, and (iii) pay
transaction costs. Any excess proceeds may be used for any lawful purpose. No
amount repaid in respect of the Loan may be reborrowed.
     2.2 Interest; Monthly Payments.
          2.2.1 Generally. From and after the date hereof, interest on the
unpaid Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including May 5, 2006. On June 6,
2006 (which shall be the first Payment Date hereunder) and each Payment Date
thereafter through and including the Payment Date immediately preceding the
Stated Maturity Date, Borrower shall pay an amount equal to the Monthly Debt
Service Payment Amount; which payment is based on the Interest Rate and the
Amortization Schedule. The Monthly Debt Service Payment Amount due on any
Payment Date shall first be applied to the payment of interest accrued from the
scheduled Payment Date preceding the Payment Date on which such Monthly Debt
Service Payment Amount is paid through the day of the month immediately
preceding the Payment Date on which such Monthly Debt Service Payment Amount is
paid, notwithstanding that the actual Payment Date may not have been the
scheduled Payment Date because the scheduled Payment Date is not a Business Day.
The remainder of such Monthly Debt Service Payment Amount shall be applied to
the reduction of the unpaid Principal.

10



--------------------------------------------------------------------------------



 



          2.2.2 Default Rate. After the occurrence and during the continuance of
an Event of Default, the entire unpaid Debt shall bear interest at the Default
Rate, and shall be payable upon demand from time to time, to the extent
permitted by applicable law.
          2.2.3 Taxes. Any and all payments by Borrower hereunder and under the
other Loan Documents shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender’s income, and franchise taxes imposed on Lender by law or regulation
of any Governmental Authority (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
in this Section 2.2.3 as “Applicable Taxes”). If Borrower shall be required by
law to deduct any Applicable Taxes from or in respect of any sum payable
hereunder to Lender, the following shall apply (to the fullest extent permitted
by applicable law): (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.2.3), Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. Payments pursuant to this Section 2.2.3 shall be
made within ten (10) Business Days after the date Lender makes written demand
therefor.
     2.3 Loan Repayment and Defeasance.
          2.3.1 Repayment. Borrower shall repay the entire outstanding principal
balance of the Note in full on the Maturity Date, together with interest thereon
to (but excluding) the date of repayment and any other amounts due and owing
under the Loan Documents. Borrower shall have no right to prepay or defease all
or any portion of the Principal, except in accordance with Sections 2.3.2,
2.3.3, 2.3.4, and 5.16(c) below. Except during the continuance of an Event of
Default, all proceeds of any repayment, including permitted prepayments, of the
Loan shall be applied by Lender as follows in the following order of priority:
First, accrued and unpaid interest at the Interest Rate; Second, to Principal;
and Third, to any other amounts then due and owing under the Loan Documents,
including the Yield Maintenance Premium (if such repayment or prepayment occurs
prior to the Stated Maturity Date). Notwithstanding the foregoing, the Yield
Maintenance Premium shall not be due in connection with a prepayment of the Loan
on or after the Open Prepayment Date. During the continuance of an Event of
Default, all proceeds of repayment, including any payment or recovery on the
Property (whether through foreclosure, deed-in-lieu of foreclosure, or
otherwise) shall, unless otherwise provided in the Loan Documents, be applied in
such order and in such manner as Lender shall elect in Lender’s discretion.
          2.3.2 Mandatory Prepayments. The Loan is subject to mandatory
prepayment in certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2. Each Casualty/Condemnation Prepayment, after deducting
Lender’s reasonable out-of-pocket third

11



--------------------------------------------------------------------------------



 



party costs and expenses (including reasonable attorneys’ fees and expenses) in
connection with the settlement or collection of the Proceeds or Award, shall be
made on a Payment Date and shall be applied in the same manner as permitted
repayments under Section 2.3.1. Provided that no Event of Default is continuing,
any such mandatory prepayment under this Section 2.3.2 shall be without payment
of the Yield Maintenance Premium.
          2.3.3 Voluntary Defeasance of the Note.
          (a) Subject to the terms and conditions set forth in this
Section 2.3.3, Borrower may defease the entire amount of the Principal and
obtain the release of the entirety of the Property (a “Full Defeasance”) or
defease a portion of the Principal and obtain a release of the Converting
Property and/or the Spinners Properties (a “Partial Defeasance”) (any such Full
Defeasance or Partial Defeasance, a “Defeasance”); provided, that no Defeasance
may occur (i) prior to the Start-up Date, (ii) if an Event of Default shall have
occurred (unless such Event of Default will be cured by the Defeasance) and
(iii) on any date other than a Payment Date. Each Defeasance shall be subject,
in each case, to the satisfaction of all of the following conditions precedent:
               (1) Borrower will give Lender not less than thirty (30) days
prior written notice specifying a Payment Date (the “Defeasance Date”) on which
a Defeasance Deposit (hereinafter defined) is to be made.
               (2) Payment to Lender of all accrued and unpaid interest on the
unpaid Principal of the Note to and including the Defeasance Date and the
scheduled amortization payment due on such Defeasance Date.
               (3) Payment to Lender of all other sums, not including scheduled
interest or Principal payments, then due and payable under the Note and the
other Loan Documents.
               (4) Payment to Lender of an amount equal to the sum of (x) an
amount sufficient to purchase U.S. Obligations which provide payments that will
meet the Scheduled Defeasance Payments, (y) reasonable third party out-of-pocket
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations and (z) any revenue, documentary stamp or intangible taxes or any
other tax or charge due in connection with the Defeasance (the “Defeasance
Deposit”).
               (5) Payment to Lender of all reasonable third party out-of-pocket
costs and expenses incurred by Lender in connection with such Defeasance,
including reasonable attorneys’ fees.
               (6) In the case of a Partial Defeasance, the execution and
delivery by Borrower of all necessary documents to amend and restate the Note
and issue two substitute notes, one having a principal balance equal to the
defeased portion of the original Note (the “Defeased Note”) and the other having
a principal balance equal to the undefeased portion of the original Note (the
“Undefeased Note”). The Defeased Note and Undefeased Note shall have terms
identical to the terms of the Note, except for the principal balance and a pro
rata allocation of the Monthly Debt Service Payment Amount. (After a Partial
Defeasance, all references hereunder and in the other Loan Documents to the term
“Note” shall mean and be deemed to refer to the Undefeased Note, unless
expressly provided to the contrary.) A Defeased Note cannot be the subject of
any further Defeasance.

12



--------------------------------------------------------------------------------



 



               (7) Delivery to Lender of: (A) a security agreement, in form and
substance satisfactory to Lender, creating and granting to Lender a first
priority lien on the Defeasance Deposit and the U.S. Obligations (hereinafter
defined) purchased on behalf of Borrower with the Defeasance Deposit in
accordance with this provision of this paragraph (the “Security Agreement”);
(B) an Officer’s Certificate of Borrower certifying that the requirements set
forth in Section 2.3.3(a) have been satisfied; (C) an opinion of counsel for
Borrower in form and substance satisfactory to Lender stating, among other
things, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations purchased by Lender on behalf of
Borrower, that the Security Agreement is the legal, valid and binding obligation
of Borrower enforceable against Borrower in accordance with its terms (except as
such enforceability may be limited by applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and general principals of
equity) and that the Defeasance will not adversely affect the status of any
REMIC Trust formed in connection with a Secondary Market Transaction; (D) a
certificate of an accounting firm acceptable to Lender which certifies that the
U.S. Obligations are sufficient to make the Scheduled Defeasance Payments; (E) a
Rating Comfort Letter from each applicable Rating Agency with respect to such
Defeasance; and (F) such other certificates, documents or instruments as Lender
may reasonably request.
In connection with the conditions set forth in this Section 2.3.3(a), Borrower
hereby appoints Lender as its agent and attorney-in-fact for the purpose of
using the Defeasance Deposit to purchase U.S. Obligations which provide payments
(A) on or prior to, but as close as possible to, all successive Payment Dates
after the date of calculation through the Stated Maturity Date and (B) in
amounts sufficient to pay, (x) in the case of a Full Defeasance, the Monthly
Debt Service Payment Amount required under the Note (or Undefeased Note, as the
case may be) together with the unpaid Principal of the Note (or Undefeased Note,
as the case may be) payable on the Stated Maturity Date and (y) in the case of a
Partial Defeasance, the Monthly Debt Service Payment Amount multiplied by the
Defeasance Percentage together with the unpaid Principal of the Defeased Note
payable on the Stated Maturity Date (such payments, the “Scheduled Defeasance
Payments”). Borrower, pursuant to the Security Agreement or other appropriate
document, shall authorize and direct that the payments received from the U.S.
Obligations may be made directly to Lender and applied to satisfy the
obligations of Borrower under the Note or the Defeased Note, as applicable. Any
amounts received in respect of the U.S. Obligations in excess of the amounts
necessary to make monthly payments hereunder shall be retained by Lender until
payment in full of the Debt and then promptly paid and set over to Borrower.
Semi-annual payments in respect of the U.S. Obligations shall be applied to the
payments under the Note or the Defeased Note, as applicable, as the same become
due thereunder.
          (b) In connection with a Partial Defeasance or a Full Defeasance,
Borrower shall establish or designate a successor entity, which successor entity
shall be acceptable to Lender (the “Successor Borrower”) and Borrower shall
transfer and assign all obligations, rights and duties under and to the Note or
the Defeased Note, as applicable, together with the pledged U.S. Obligations to
the Successor Borrower. The obligation of Lender to establish or designate a
Successor Borrower shall be retained by IXIS Real Estate Capital Inc. (but may
be assigned to an

13



--------------------------------------------------------------------------------



 



Affiliate) notwithstanding the sale, assignment or transfer of this Agreement
unless such obligation is specifically assumed by the transferee. The Successor
Borrower shall assume all obligations under the Loan Documents and the Security
Agreement in the case of a Full Defeasance, and as a co-obligor with Borrower in
the case of a Partial Defeasance. Borrower shall be relieved of its obligations
under the Loan Documents and the Security Agreement only in connection with a
Full Defeasance. Borrower shall pay a $1,000 fee to any such Successor Borrower
as consideration for assuming such obligations. Notwithstanding anything herein
to the contrary, no other assumption fee shall be payable upon a transfer of the
Note or the Defeased Note, as applicable, in accordance with this Section 2.3.3,
but Borrower shall pay all reasonable third party out-of-pocket costs and
expenses incurred by Lender, including Lender’s reasonable attorneys’ fees and
expenses and ongoing fees and expenses incurred in connection with this
Section 2.3.3.
          2.3.4 Permitted Prepayment. On the Open Prepayment Date or at any time
thereafter prior to the Stated Maturity Date, Borrower shall have the right to
pay the entire Debt upon ten (10) Business Days notice to Lender, without
payment of the Yield Maintenance Premium and without effecting a Defeasance. If
any such payment of the Debt pursuant to the preceding sentence is made on any
date other than the Open Prepayment Date or any Payment Date thereafter prior to
the Stated Maturity Date, such payment shall be accompanied by a payment in an
amount equal to interest on the unpaid Principal through the end of the Interest
Period during which such payment is made.
     2.4 Release of Property. Except as set forth in this Section 2.4, no
repayment, prepayment or Defeasance shall cause, give rise to a right to
require, or otherwise result in, the release of the Lien of the Mortgage.
          2.4.1 Release on Defeasance. If Borrower has elected a Full
Defeasance, and the requirements of Section 2.3.3 have been satisfied, the
Property shall be released from the Lien of the Mortgage, and the U.S.
Obligations pledged pursuant to the Security Agreement shall be the sole source
of collateral securing the Debt. In connection with such release, Borrower shall
submit to Lender, not less than ten (10) Business Days prior to the Defeasance
Date, a form of release for execution by Lender appropriate in the State and
reasonably satisfactory to Lender, and all other documentation Lender reasonably
requires to be delivered by Borrower, together with an Officer’s Certificate
certifying that such documentation (i) is in material compliance with all Legal
Requirements and (ii) will effect such release in accordance with the terms of
this Agreement.
          2.4.2 Release on Payment in Full. Lender shall, upon the written
request and at the expense of Borrower, upon payment in full of the Debt in
accordance herewith, release or, if requested by Borrower, assign to Borrower’s
designee (without any representation or warranty by and without any recourse
against Lender whatsoever) the Lien of the Loan Documents if not theretofore
released.
          2.4.3 Sale and Release of Properties.
          (a) Borrower may obtain the release of all or any of the Converting
Property and the Spinners Properties from the Lien of the applicable Mortgage
(and related Loan Documents) upon a bona fide sale of any such Property provided
each of the following conditions are satisfied:

14



--------------------------------------------------------------------------------



 



               (i) the sale of such Property is pursuant to an arms’ length
agreement with a third party (A) which is not an Affiliate of any Borrower or
Guarantor (other than holders of publicly traded shares or other securities of
Guarantor) and (B) in which no direct or indirect member, partner or shareholder
of any Borrower or Guarantor (other than holders of publicly traded shares or
other securities of Guarantor) has any beneficial interest;
               (ii) Borrower shall pay to Lender (A) all accrued and unpaid
interest on the Principal being defeased pursuant to clause (B) of this
subsection (ii) (including, if such payment is not made on a Payment Date,
interest through the end of the current Interest Period), and (B) an amount
equal to the Release Amount, which shall be applied to defease the outstanding
Principal.
               (iii) both immediately before such sale and immediately
thereafter, no Event of Default shall be continuing;
               (iv) after giving effect to such release and the defeasance as if
the Principal were being prepaid therefrom, the Debt Service Coverage Ratio
shall be not less than the greater of (A) Debt Service Coverage Ratio as of the
Closing Date and (B) the Debt Service Coverage Ratio immediately prior to such
release;
               (v) the representations and warranties made in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of such sale (and after giving effect to such sale);
               (vi) Borrower shall have given Lender not less than forty-five
(45) days prior written notice of such sale accompanied by a copy of the
applicable contract of sale and, not less than ten (10) days prior to closing
thereof (or such shorter period as Lender may agree to in advance in writing),
drafts of any applicable release documents (which shall be subject to Lender’s
approval, which shall not be unreasonably withheld);
               (vii) Lender shall have approved the final closing settlement
statement for such sale, a draft of which settlement statement shall be
delivered to Lender at least two (2) Business Days prior to the closing of such
sale (or such shorter period as Lender may agree to in advance in writing);
               (viii) Borrower shall have paid to Lender all reasonable third
party out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with the release of such
Property from the Lien of the Loan Documents;
               (ix) Borrower and Guarantor shall have executed and delivered
such documents as Lender may reasonably request to confirm the continued
validity of the Loan Documents and the Liens thereof on the Property not so
released pursuant to this Section 2.4.3;

15



--------------------------------------------------------------------------------



 



               (x) The tenant of the T-Mobile Property is not at the time of the
sale and release of any Property pursuant to this Section 2.4.3 the subject of a
proceeding under any state or federal bankruptcy or insolvency law or the
liquidation of all or a major portion of its property; and
               (xi) There exists at the time of the sale and release of any
Property pursuant to this Section 2.4.3 no default or event of default under the
T-Mobile Lease.
     2.5 Payments and Computations.
          2.5.1 Making of Payments. Each payment by Borrower shall be made in
funds settled through the New York Clearing House Interbank Payments System or
other funds immediately available to Lender by 11:00 a.m., New York City time,
on the date such payment is due, to Lender by deposit to such account as Lender
may designate by written notice to Borrower. Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the first Business Day thereafter. All such payments shall be made
irrespective of, and without any deduction, set-off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
reasonable third party out-of-pocket costs and charges incurred in the
collection or enforcement thereof, including reasonable attorneys’ fees and
court costs.
          2.5.2 Computations. Interest payable under the Loan Documents shall be
computed on the basis of the actual number of days elapsed over a 360-day year.
          2.5.3 Late Payment Charge. If any Principal, interest or other sum due
under any Loan Document is not paid by Borrower on the date on which it is due,
subject to any applicable grace or cure period, if any, Borrower shall pay to
Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by applicable law (the “Late Payment
Charge”), in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Such amount shall be secured by the Loan
Documents.
3. CASH MANAGEMENT AND RESERVES
     3.1 Cash Management Arrangements. Borrower shall cause all Rents to be
transmitted directly by non-residential tenants or Managers of the Property into
a trust account (the “Clearing Account”) maintained by Borrower at a local bank
selected by Borrower (the “Clearing Bank”) as more fully described in the
Clearing Account Agreement. Without in any way limiting the foregoing, all Rents
received by Borrower or Manager shall be deposited into the Clearing Account
within one Business Day of receipt. During a Cash Management Period, funds
deposited into the Clearing Account shall be swept by the Clearing Bank on a
daily basis into an Eligible Account at the Deposit Bank controlled by Lender
(the “Deposit Account”) and applied and disbursed in accordance with this
Agreement. During a period other than a Cash Management Period, funds deposited
into the Clearing Account shall be swept by the Clearing Bank into an operating
account set up by Borrower as and when determined by Borrower. Funds in the
Deposit Account shall be invested at Lender’s discretion only in Permitted
Investments.

16



--------------------------------------------------------------------------------



 



Lender will also establish subaccounts of the Deposit Account which shall at all
times be Eligible Accounts (and may be ledger or book entry accounts and not
actual accounts) (such subaccounts are referred to herein as “Subaccounts”).
Notwithstanding the foregoing, at all times other than during the continuance of
a Cash Management Period, Lender may, in its discretion, elect to maintain the
deposits and reserves required under this Agreement in an Eligible Account at a
bank or other depository selected by Lender other than the Deposit Bank in which
case, all references to the Deposit Account and any Subaccounts hereunder shall
be deemed to include such Eligible Account and the subaccounts of any such
Eligible Account and all funds in such Eligible Account shall be invested at
Lender’s discretion only in Permitted Investments. The Deposit Account and any
Subaccount will be under the sole control and dominion of Lender, and Borrower
shall have no right of withdrawal therefrom. Borrower shall pay for all expenses
of opening and maintaining all of the above accounts.
     3.2 Required Repairs.
          3.2.1 Completion of Required Repairs. Borrower shall perform and
complete each item of the repairs and environmental remedial work at the
Property described on Schedule 2 (the “Required Repairs”) within twelve
(12) months of the date hereof or such shorter period of time for such item set
forth on Schedule 2.
          3.2.2 Required Repairs Reserves. On the date hereof, Borrower shall
deposit with Lender the aggregate amount set forth on Schedule 2 as being
required to complete the Required Repairs and Lender shall cause such amount to
be transferred to a Subaccount (the “Required Repairs Subaccount”). Provided no
Default or Event of Default has occurred and is continuing, Lender shall
disburse funds held in the Required Repairs Subaccount to Borrower, within
fifteen (15) days after the delivery by Borrower to Lender of a request therefor
(but not more often than once per month), in increments of at least $5,000),
accompanied by the following items (which items shall be in form and substance
reasonably satisfactory to Lender): (i) an Officer’s Certificate (A) certifying
that the Required Repairs or any portion thereof which are the subject of the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements, (B) identifying each
Person that supplied materials or labor in connection with such Required Repairs
or any portion thereof in any material respect and (C) stating that each such
Person has been or, upon receipt of the requested disbursement, will be paid in
full with respect to the portion of the Required Repairs which is the subject of
the requested disbursement; (ii) copies of appropriate Lien waivers or other
evidence of payment satisfactory to Lender; (iii) at Lender’s option, a title
search for the Property indicating that it is free from all Liens not previously
approved by Lender; (iv) a copy of each License required to be obtained with
respect to the portion of the Required Repairs which is the subject of the
requested disbursement; and (v) such other evidence as Lender shall reasonably
request that the Required Repairs which are the subject of the requested
disbursement have been completed and paid for.
     3.3 Taxes and Insurance. Borrower shall pay to Lender on each Payment Date
(i) one-twelfth of the Taxes that Lender estimates will be payable during the
next twelve (12) months in order to accumulate with Lender sufficient funds to
pay all such Taxes at least thirty (30) days prior to their respective due dates
and (ii) one-twelfth of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon

17



--------------------------------------------------------------------------------



 



the expiration thereof in order to accumulate with Lender sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies. Such amounts will be transferred by Lender to a
Subaccount (the “Tax and Insurance Subaccount”). Provided that no Default or
Event of Default has occurred and is continuing, Lender will (a) apply funds in
the Tax and Insurance Subaccount to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Sections 5.2 and 7.1, provided that
Borrower has promptly supplied Lender with notices of all Taxes and Insurance
Premiums due, or (b) reimburse Borrower for such amounts upon presentation of
evidence of payment and an Officer’s Certificate in form and substance
satisfactory to Lender; subject, however, to Borrower’s right to contest Taxes
in accordance with Section 5.2. In making any payment relating to Taxes and
Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If Lender
determines in its reasonable judgment that the funds in the Tax and Insurance
Subaccount will be insufficient to pay (or in excess of) the Taxes or Insurance
Premiums next coming due, Lender may increase (or decrease) the monthly
contribution required to be made by Borrower to the Tax and Insurance
Subaccount.
     Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, so long as no Event of Default under this Agreement or any other Loan
Document has occurred, Borrower shall not be required to make monthly payments
of Taxes or Insurance Premiums to Lender as provided in this Section 3.3,
provided Borrower shall pay, or shall cause the tenant of any Property to pay,
all Taxes in accordance with Section 5.2 below and all Insurance Premiums in
accordance with Section 7.1 below, and shall deliver to Lender written evidence
reasonably satisfactory to Lender of the full payment of such Taxes and
Insurance Premiums within the time periods and otherwise as provided in
Sections 5.2 and 7.1. The failure of Borrower to deliver to Lender such written
evidence of payment shall at the option of Lender be an Event of Default
hereunder.
     3.4 [Intentionally Deleted.]
     3.5 Rollover Reserve/Letter of Credit.
          3.5.1 Rollover Reserve. If as of October 15, 2010, the T-Mobile Lease
has not been renewed or a new lease entered into with the existing tenant, or a
new lease entered into with a new tenant for the entire T-Mobile Property, which
renewal or new leases are subject to the approval of Lender as provided in
Section 5.9 of this Agreement, commencing on the next occurring Payment Date and
continuing on each Payment Date thereafter, all Excess Cash Flow from all of the
Properties shall be paid to Lender, and transferred by Lender into a Subaccount
(the “T-Mobile Rollover Reserve Subaccount”) up to a maximum amount of
$1,500,000 (the “T-Mobile Rollover Reserve Cap”). Once the T-Mobile Rollover
Reserve Cap has been met, and the entire T-Mobile Property has been re-let
pursuant to an approved Lease or Leases, the funds in the T-Mobile Rollover
Reserve Subaccount will be available for Approved Leasing Expenses for the
T-Mobile Property with respect to the T-Mobile Property. Borrower shall also pay
to Lender for transfer into the T-Mobile Rollover Reserve Subaccount all
payments received from the tenant at the T-Mobile Property in connection with
the early termination or cancellation of

18



--------------------------------------------------------------------------------



 



the T-Mobile Leases, including fees, penalties and commissions. Provided that no
Default or Event of Default has occurred and is continuing, Lender shall
disburse funds held in the Rollover Reserve Subaccount to Borrower within
fifteen (15) days after the delivery by Borrower to Lender of a request therefor
(but not more often than once per month), in increments of at least $5,000,
provided (i) such disbursement is for an Approved Leasing Expense for the
T-Mobile Property; (ii) Lender shall have (if it desires) verified (by an
inspection conducted at Borrower’s expense) performance of any construction work
associated with such Approved Leasing Expense for the T-Mobile Property; and
(iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (v) that such funds will be used only to pay (or
reimburse Borrower for) Approved Leasing Expenses for the T-Mobile Property and
a description thereof, (w) that all outstanding trade payables (other than those
to be paid from the requested disbursement or those constituting Permitted
Indebtedness) are being paid as agreed, (x) that the same has not been the
subject of a previous disbursement, (y) that all previous disbursements have
been used only to pay (or reimburse Borrower for) the previously identified
Approved Leasing Expenses for the T-Mobile Property and (z) that any
construction work associated with such Approved Leasing Expenses for the
T-Mobile Property has been completed in a good and workmanlike manner and in
material compliance with all applicable Legal Requirements, (B) reasonably
detailed supporting documentation as to the amount, necessity and purpose
therefore, (C) copies of appropriate Lien waivers or other evidence of payment
satisfactory to Lender in connection with any construction work associated with
such Approved Leasing Expenses for the T-Mobile Property, and (D) at Lender’s
option, a title search for the Property indicating that it is free from all
Liens not previously approved by Lender. Borrower shall be entitled to request
payment (rather than reimbursement) of Approved Leasing Expenses for the
T-Mobile Property, however, any such disbursement of more than $10,000 to pay
(rather than reimburse) Approved Leasing Expenses for the T-Mobile Property may,
at Lender’s option, be made by joint check payable to Borrower and the payee of
such Approved Leasing Expenses for the T-Mobile Property.
          3.5.2 Letter of Credit. In lieu of the requirement that all Excess
Cash Flow be paid to Lender as provided in Section 3.5.1, Borrower may deposit
with Lender on October 15, 2010, as additional security for the repayment of the
Loan, an unconditional, irrevocable letter of credit with a face available
amount of $1,500,000.00 issued for the benefit of Lender by a Rated Financial
Institution, in form and substance satisfactory to Lender, in Lender’s sole
discretion, and having an expiration date not earlier than one year following
its issuance date (as such letter of credit, may be renewed, extended, or
replaced, the “Letter of Credit”). The Letter of Credit shall provide that it
shall renew automatically for consecutive terms of not less than one year each,
unless the issuer thereof provides Lender with written notice not less than
90 days prior expiry date that the Letter of Credit will not be renewed. If such
notice is provided to Lender, then Borrower shall, prior to the 30th day before
the expiry date of the Letter of Credit, deliver to Lender a replacement Letter
of Credit satisfying the terms of this Section. Lender is authorized to draw
under the Letter of Credit: (i) upon of after an Event of Default, (ii) if fewer
than 30 days remain prior to the expiry thereof and the same has not been
renewed or replaced with cash or an new Letter of Credit, in each case
conforming to the requirements of this Section 3.5, or (iii) at Borrower’s
request. In connection with a written request by Borrower to draw on the Letter
of Credit, Lender shall draw against the Letter of Credit within fifteen
(15) days after the delivery by Borrower to Lender of a request therefor (but
not more often than once per month and in increments of at least $5,000,
provided the Letter of Credit permits partial draws thereunder) and deposit the
same into the Rollover Reserve Subaccount to be disbursed to pay Approved
Leasing Expenses for the T-Mobile Property in accordance with the terms and
conditions of Section 3.5.1.

19



--------------------------------------------------------------------------------



 



     3.6 Operating Expense Subaccount. During a Cash Management Period, Rents
shall be transferred into a Subaccount (the “Operating Expense Subaccount”) as
provided in Section 3.10. Provided no Default or Event of Default has occurred
and is continuing, Lender shall disburse funds held in the Operating Expense
Subaccount to Borrower, within fifteen (15) days after delivery by Borrower to
Lender of a request therefor (but not more often than once per month), in
increments of at least $1,000, provided (i) such disbursement is for an Approved
Operating Expense; and (ii) such disbursement is accompanied by (A) an Officer’s
Certificate certifying (w) that such funds will be used to pay Approved
Operating Expenses and a description thereof, (x) that all outstanding trade
payables (other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (y) that the same
has not been the subject of a previous disbursement, and (z) that all previous
disbursements have been or will be used to pay the previously identified
Approved Operating Expenses, and (B) reasonably detailed documentation
satisfactory to Lender as to the amount, necessity and purpose therefor.
     3.7 Casualty/Condemnation Subaccount. Borrower shall pay, or cause to be
paid, to Lender all Proceeds or Awards due to any Casualty or Condemnation to be
transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Section 7. All amounts in the
Casualty/Condemnation Subaccount shall disbursed in accordance with the
provisions of Section 7.
     3.8 Security Deposits. Borrower shall keep all security deposits under
Leases at a separately designated account under Borrower’s control at the
Clearing Bank so that the security deposits shall not be commingled with any
other funds of Borrower (such account, the “Security Deposit Account”). During a
Cash Management Period, Borrower shall, upon Lender’s request, if permitted by
applicable Legal Requirements, turn over to Lender the security deposits (and
any interest theretofore earned thereon) under Leases, to be held by Lender in a
Subaccount (the “Security Deposit Subaccount”) subject to the terms of the
Leases. Security deposits held in the Security Deposit Subaccount will be
released by Lender upon notice from Borrower together with such evidence as
Lender may reasonably request that such security deposit is required to be
returned to a tenant pursuant to the terms of a Lease or may be applied as Rent
pursuant to the rights of Borrower under the applicable Lease. Any letter of
credit or other instrument that Borrower receives in lieu of a cash security
deposit under any Lease entered into after the date hereof shall (i) be
maintained in full force and effect in the full amount unless replaced by a cash
deposit as hereinabove described, (ii) if permitted pursuant to any Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), (iii) the original thereof shall be
delivered to Lender during any Cash Management Period promptly upon request by
Lender.
     3.9 Grant of Security Interest; Application of Funds. As security for
payment of the Debt and the performance by Borrower of all other terms,
conditions and provisions of the Loan Documents, Borrower hereby pledges and
assigns to Lender, and grants to Lender a security interest in, all of
Borrower’s right, title and interest in and to all Rents and in and to all

20



--------------------------------------------------------------------------------



 



payments to or monies held in the Clearing Account, the Deposit Account and all
Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management Accounts”). Borrower hereby grants to Lender a continuing security
interest in, and agrees to hold in trust for the benefit of Lender, all Rents in
its possession prior to the (i) payment of such Rents to Lender or (ii) deposit
of such Rents into the Deposit Account. Borrower shall not, without obtaining
the prior written consent of Lender, further pledge, assign or grant any
security interest in any Cash Management Account, or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC-l Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto. This Agreement is, among other things, intended by the parties to be a
security agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. Borrower shall be entitled to receive on a semi-annual basis interest on
any balance in the Deposit Account and any Subaccounts other than Subaccounts
established for the collection of Escrows (including any Eligible Account
maintained at a bank or other depository other than the Deposit Bank selected by
Lender in accordance with Section 3.1) at a rate equal to the U.S. and Regional
Composite National Bank Average Retail Savings Money Market CD Yield, from time
to time. Upon repayment in full of the Debt, all remaining funds in the
Subaccounts, if any, shall be promptly disbursed to Borrower.
     3.10 Property Cash Flow Allocation.
          (a) During a Cash Management Period, any Rents deposited into the
Deposit Account during the immediately preceding Interest Period shall be
applied on each Payment Date as follows in the following order of priority:
(i) First, to make payments into the Tax and Insurance Subaccount as required
under Section 3.3; (ii) Second, to pay the monthly portion of the fees charged
by the Deposit Bank in accordance with the Deposit Account Agreement;
(iii) Third, to Lender to pay the Monthly Debt Service Payment Amount due on
such Payment Date (plus, if applicable, interest at the Default Rate and all
other amounts, other than those described under other clauses of this Section
3.10(a), then due to Lender under the Loan Documents), which payments shall be
made into a Subaccount (the “Monthly Debt Service Subaccount”) to be established
for such purpose under the Deposit Account Agreement; (iv) Fourth, to make
payments into the Capital Reserve Subaccount as required under Section 3.4;
(v) Fifth, to make payments for Approved Operating Expenses as required under
Section 3.6; (vi) Sixth, to make payments into the Rollover Reserve Subaccount
as required under Section 3.5; and (vii) Lastly, unless all Excess Cash Flow is
payable to Lender as provided in Section 3.5, payments to Borrower of any excess
amounts.
          (b) The failure of Borrower to make all of the payments required under
clauses (i) through (vii) of Section 3.10(a) in full on each Payment Date shall
constitute an Event of Default under this Agreement.

21



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary contained in this
Section 3.10, after the occurrence of an Event of Default, Lender may apply all
Rents deposited into the Deposit Account and other proceeds of repayment in such
order and in such manner as Lender shall elect.
4. REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender as of the date hereof that:
     4.1 Organization; Special Purpose. Each of Borrower and Borrower
Representative has been duly organized and is validly existing and in good
standing under the laws of the state of its formation, with requisite power and
authority, and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to own its properties and to transact the business in which
it is now engaged. Each of Borrower and Borrower Representative is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, business and
operations. Borrower is a Special Purpose Bankruptcy Remote Entity.
     4.2 Proceedings; Enforceability. Borrower has taken all necessary action to
authorize its execution, delivery and performance of the Loan Documents. The
Loan Documents have been duly executed and delivered by Borrower and constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and general
principles of equity. To the knowledge of Borrower, the Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and Borrower has not asserted any such right setoff,
counterclaim, or defense. To the knowledge of Borrower, no exercise of any of
the terms of the Loan Documents, or any right thereunder, will render any Loan
Document unenforceable.
     4.3 No Conflicts. The execution, delivery and performance of the Loan
Documents by Borrower and the transactions contemplated hereby will not conflict
with or result in a breach in any material respect of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any of
the property of Borrower pursuant to the terms of, any agreement or instrument
to which Borrower is a party or by which its property is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over
Borrower or any of its properties. Borrower’s rights under the Licenses and the
Management Agreement will not be adversely affected by the execution and
delivery of the Loan Documents, Borrower’s performance thereunder, the
recordation of the Mortgage, or the exercise of any remedies by Lender. Any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of the Loan Documents has been obtained and is in full
force and effect.
     4.4 Litigation. There are no actions, suits or other proceedings at law or
in equity by or before any Governmental Authority now pending or to Borrower’s
knowledge threatened against or affecting Borrower, Borrower Representative, the
Property or the Pledge Collateral, which, if adversely determined, might
materially adversely affect the condition (financial or otherwise) or business
of Borrower, Borrower Representative, or the condition or ownership of the
Property or the Pledged Collateral.

22



--------------------------------------------------------------------------------



 



     4.5 Agreements. Borrower is not a party to any agreement or instrument or
to its knowledge subject to any restriction which is likely to have a material
adverse effect on Borrower, the Property or the Pledged Collateral, or
Borrower’s business, properties, operations or condition, financial or
otherwise. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other material
agreement or instrument to which it is a party or by which it or the Property is
bound.
     4.6 Title. Borrower has good, marketable and indefeasible title to the
leasehold estate in the real property created pursuant to the Ground Lease and
good title to the balance of the Property, free and clear of all Liens except
the Permitted Encumbrances. Borrower is the holder of the Industrial Revenues
Bonds, free and clear of all Liens, and as the holder thereof is the sole
beneficiary under the Indenture. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements in connection with the transfer
of the Property to Borrower have been paid. The Mortgage when properly recorded
in the appropriate records, together with any UCC Financing Statements required
to be filed in connection therewith, will create (i) a valid, perfected first
priority lien on Borrower’s interest in the Property and (ii) valid and
perfected first priority security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to any applicable Permitted
Encumbrances. The execution and delivery of the Pledge Agreement creates a valid
lien in the Pledged Collateral and the proceeds thereof. All mortgage,
recording, stamp, intangible or other similar taxes required to be paid by any
Person under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents have been paid. The Permitted Encumbrances do not materially
adversely affect the operation or use of the Property, or Borrower’s ability to
repay the Loan. No Condemnation or other proceeding has been commenced or, to
Borrower’s knowledge, is contemplated with respect to all or part of the
Property or for the relocation of roadways providing access to the Property.
Except for the Ground Lease Option, there are no outstanding options to purchase
or rights of first refusal affecting all or any portion of the Property. To
Borrower’s knowledge, based solely on the survey, title work and appraisal
obtained by borrower and delivered to Lender, all of the Improvements included
in determining the appraised value of the Property lie wholly within the
boundaries and building restriction lines of the Property, and no improvement on
an adjoining property encroaches upon the Property, and no easement or other
encumbrance upon the Property encroaches upon any of the Improvements, except
those insured against by the title insurance policy insuring the Lien of the
Mortgage. Each parcel comprising the Property is a separate tax lot and is not a
portion of any other tax lot that is not a part of the Property. There are no
pending or to the knowledge of Borrower proposed, special or other assessments
for public improvements or otherwise affecting the Property, or any contemplated
improvements to the Property that may result in such special or other
assessments.

23



--------------------------------------------------------------------------------



 



     4.7 No Bankruptcy Filing. Borrower is not contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency law or
the liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it. In addition, neither Borrower nor
Borrower Representative nor any principal nor Affiliate (other than holders of
publicly traded shares or securities of Guarantor) of either has been a party
to, or the subject of a Bankruptcy Proceeding for the past ten years.
     4.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
any Loan Documents contains any untrue statement of a material fact or to the
knowledge of Borrower omits to state any material fact necessary to make
statements contained therein not misleading. There is no material fact presently
known to Borrower that has not been disclosed to Lender which adversely affects,
or, as far as Borrower can reasonably foresee, might have a material adverse
effect on, the Property, the Pledged Collateral or the business, operations or
condition (financial or otherwise) of Borrower. All financial data, including
the audited statements of cash flow and income and operating expense, that have
been delivered to Lender in respect of Borrower and the Property (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of Borrower and the Property as of the date of such reports,
and (iii) to the extent prepared by an independent certified public accounting
firm, have been prepared in accordance with GAAP consistently applied throughout
the periods covered, except as disclosed therein. Except as disclosed by such
audited statements, Borrower has no contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments, unrealized or anticipated
losses from any unfavorable commitments or any liabilities or obligations not
expressly permitted by this Agreement. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.
     4.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101.
     4.10 Compliance. Except as set forth in Schedule 4.10 attached hereto and
made a part hereof, Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements (including with respect
to parking and applicable zoning and land use laws, regulations and ordinances).
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of Borrower.
Borrower has received no notice that the Property is used for any purpose other
than the purposes expressly permitted pursuant to the Property Leases. In the
event that all or any part of the Improvements are destroyed or damaged, said
Improvements can, except as set forth in Section 4.10, be legally reconstructed
to their condition prior to such damage or destruction, and thereafter exist for
the same use without violating any zoning or other ordinances applicable thereto
and without the necessity of obtaining any variances or special permits. No
legal proceedings are pending or, to Borrower’s knowledge, threatened with
respect to the zoning of the Property. Neither the zoning nor any other right to
construct, use or operate the Property is in any way dependent upon or related
to any property other than the Property. Except as set forth in Section 4.10,
all certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of the Property (collectively, the “Licenses”), have been obtained and
are in full force and effect. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property and all
other restrictions, covenants and conditions affecting the Property.

24



--------------------------------------------------------------------------------



 



     4.11 Contracts. Except as set froth in Schedule 4.11 attached hereto and
made a part hereof, there are no service, maintenance or repair contracts
affecting the Property that are not terminable on one month’s notice or less
without cause and without penalty or premium. All service, maintenance or repair
contracts to which Borrower is a party affecting the Property have been entered
into at arms-length in the ordinary course of Borrower’s business and provide
for the payment of fees in amounts and upon terms comparable to existing market
rates.
     4.12 Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan Document. Borrower
is not (i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(iii) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
     4.13 Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service it for its intended uses. All public utilities
necessary to the full use and enjoyment of the Property are located in the
public right-of-way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property absent a valid
easement. All roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.
     4.14 Physical Condition. Except as set forth in Schedule 2 of this
Agreement and the respective Property Condition Surveys for all five properties,
each dated April 4, 2006, prepared by Velocity Consulting, Inc., to Borrower’s
knowledge, the Property, including all Improvements, parking facilities,
systems, Equipment and landscaping, are in good condition, order and repair in
all material respects; there exists no structural or other material defect or
damages to the Property, whether latent or otherwise. Borrower has not received
notice from any insurance company or bonding company of any defect or inadequacy
in the Property, or any part thereof, which would adversely affect in any
material respect its insurability or cause the imposition of extraordinary
premiums or charges thereon or any termination of any policy of insurance or
bond. No portion of the Property is located in an area as identified by the
Federal Emergency Management Agency as an area having special flood hazards.
     4.15 Leases. Borrower has delivered to Lender a true, correct and complete
rent roll for the Property (the “Rent Roll”), which includes all Leases
affecting the Property. No Leases other than the Property Leases and the Ground
Lease affect the Property. Except as set forth on the Rent Roll: (i) each
Property Lease is in full force and effect; (ii) the tenants under the

25



--------------------------------------------------------------------------------



 



Property Leases have accepted possession of and are in occupancy of all of their
respective demised premises, have commenced the payment of rent under the
Property Leases, and there are no offsets, claims or defenses to the enforcement
thereof; (iii) all rents due and payable under the Property Leases have been
paid current and no portion thereof has been paid for any period more than
thirty (30) days in advance; (iv) the rent payable for the month of April, 2006
under each Property Lease is the amount of fixed rent set forth in the Rent
Roll, and to the knowledge of Borrower, there is no claim or basis for a claim
by the tenant thereunder for an adjustment to the rent; (v) no claim against
Borrow has been asserted under any Property Lease which remains outstanding,
there are, to the knowledge of Borrower, no defaults on the part of the landlord
under any Property Lease, and no event has occurred which, with the giving of
notice or passage of time, or both, would constitute such a default; (vi) to
Borrower’s knowledge, there is no present material default by any tenant under
any Property Lease; (vii) all security deposits under the Property Leases are as
set forth on the Rent Roll and are held consistent with Section 3.8; (viii)
Borrower is the sole owner of the entire lessor’s interest in each Property
Lease; (ix) each Lease is the valid, binding and enforceable obligation of
Borrower subject to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and general principles of equity; (x) to the
knowledge of Borrower, no Person has any possessory interest in, or right to
occupy, the Property except under the terms of the Property Lease; and (xi) each
Property Lease is subordinate to the Loan Documents, either pursuant to its
terms or pursuant to a subordination and attornment agreement. None of the
Property Leases contains any option to purchase or right of first refusal to
purchase the Property or any part thereof. Except as set forth in the next
sentence, neither the Property Leases nor the Rents have been assigned or
pledged except to Lender, and no other Person has any interest therein except
the tenants thereunder. The T-Mobile Lease is encumbered by the Bond documents,
and the Trustee has an interest in the T-Mobile Lease pursuant to the Bond
Documents.
     4.16 Fraudulent Transfer. Borrower has not entered into the Loan or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor,
and Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).
     4.17 Ownership of Borrower. The organizational chart attached hereto as
Schedule 3 is complete and accurate and illustrates all Persons who have a
direct or indirect ownership interest in Borrower.

26



--------------------------------------------------------------------------------



 



     4.18 Management Agreement. The T-Mobile Management Agreement is in full
force and effect. To the knowledge of Borrower, there is no default, breach or
violation existing thereunder, and no event has occurred (other than payments
due but not yet delinquent) that, with the passage of time or the giving of
notice, or both, would constitute a default, breach or violation thereunder, by
either party thereto. The terms and provisions of the T-Mobile Management
Agreement, are subordinate to the Loan Documents. With respect to Property other
than the T-Mobile Property, as of the date of this Agreement, Borrower has not
engaged a property manager to operate such Property, nor is there any management
agreement in effect with respect to or affecting the Property, and neither
Borrower nor any other Person receives or is entitled to the payment of a fee or
other similar compensation for the management of such Property.
     4.19 Hazardous Substances. Except as set froth in the Environmental Reports
listed on Schedule 4.19 attached hereto and made a part hereof: (i) the Property
is not to the knowledge of Borrower in violation of any Legal Requirement
pertaining to or imposing liability or standards of conduct concerning
environmental regulation, contamination or clean-up, including the Comprehensive
Environmental Response, Compensation and Liability Act, the Resource
Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substance Control Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, Legal Requirements relating to Toxic Mold, and any state super-lien
and environmental clean-up statutes, any local law requiring related permits and
licenses, any common law relating to Toxic Mold or other Hazardous Substances,
and all amendments to and regulations in respect of the foregoing laws
(collectively, “Environmental Laws”); (ii) the Property is not subject to any
private or governmental Lien or judicial or administrative notice or action or
inquiry, investigation or claim relating to hazardous, toxic and/or dangerous
substances, including, Toxic Mold, or any other substances or materials which
are included under or regulated by Environmental Laws (collectively, “Hazardous
Substances”); (iii) to Borrower’s knowledge, no Hazardous Substances are or have
been (including the period prior to Borrower’s acquisition of the Property),
discharged, generated, treated, disposed of or stored on, incorporated in, or
removed or transported to or from the Property other than in compliance with all
Environmental Laws; (iv) to Borrower’s knowledge, without any obligation to
enter upon and inspect any nearby real property, no Hazardous Substances are
present in, on or under any nearby real property which could migrate to or
otherwise affect the Property; (v) no underground storage tanks exist on the
Property and the Property to Borrower’s knowledge, has never been used as a
landfill; and (vi) there have been no environmental investigations, studies,
audits, reviews or other analyses conducted by or on behalf of Borrower which
have not been provided to Lender.
     4.20 Principal Place of Business. The principal place of business of
Borrower is its primary address for notices as set forth in Section 6.1, and
Borrower has no other place of business.
     4.21 Other Debt. There is no indebtedness with respect to the Property or
any excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness.

27



--------------------------------------------------------------------------------



 



     4.22 Embargoed Person. None of the funds or assets of Guarantor or of
Borrower constitute property of, or are beneficially owned directly or, to
Borrower’s knowledge, indirectly (other than holders of publicly traded shares
or securities of Guarantor who are not officers or directors of Guarantor), by
any Embargoed Person (as hereinafter defined) and (b) no Embargoed Person has
any direct interest, and to Borrower’s knowledge, as of the date hereof,
indirect interest, of any nature whatsoever in Borrower or any Guarantor (other
than holders publicly traded shares or securities of Guarantor who are not
officers or directors of Guarantor), as applicable, with the result that the
investment in Borrower or any Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.
Notwithstanding the foregoing, to Borrower’s actual knowledge (without any
inquiry), no Embargoed Person currently holds any publicly traded shares or
securities of Guarantor.
     4.23 Anti-Money Laundering. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, to the knowledge of Borrower, none of the funds of Borrower, Borrower
Representative or any Guarantor, as applicable, that are used to consummate this
transaction or to repay the Loan shall be derived from or are the proceeds of
any unlawful activity, with the result that the investment in Borrower, Borrower
Representative or any Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law or may cause any of the
Mortgaged Property to be subject to forfeiture or seizure. Borrower has
ascertained the identity of all persons and entities who have provided funds to
capitalize Borrower and has conducted verification procedures which are
sufficient to establish the identity and source of such funds.
     4.24 Ground Lease and Other Bond Documents. The Ground Lease and each of
the other Bond Documents is in full force and effect, and there are no events of
default by Borrower thereunder have been declared or exist, and to Borrower’s
knowledge no event has occurred, which but for the passage of time, or giving of
notice, or both, would constitute an event of default. All rents and other sums
due and payable under the Ground Lease and the other Bond Documents, including
without limitation under the Direct Pay Agreement, have been paid in full.
All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.19 shall survive so long as the Debt or any
portion thereof is outstanding and unpaid.
5. COVENANTS
Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:
     5.1 Existence. Each of Borrower and Borrower Representative shall (i) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, and franchises, (ii) continue to engage in the
business presently conducted by it, (iii) obtain and maintain all Licenses, and
(iv) qualify to do business and remain in good standing under the laws of each
jurisdiction, in each case as and to the extent required for the ownership,
maintenance, management and operation of the Property.

28



--------------------------------------------------------------------------------



 



     5.2 Taxes. Subject to the contest provisions of this Section 5.1, Borrower
shall pay or cause the tenants under the Property Leases to pay all Taxes as the
same become due and payable, and deliver to Lender receipts for payment or other
evidence satisfactory to Lender that the Taxes have been so paid no later than
thirty (30) days before they would be delinquent if not paid (provided, however,
that Borrower need not pay such Taxes nor furnish such receipts for payment of
Taxes paid by Lender pursuant to Section 3.3). Borrower shall not suffer and
shall promptly cause to be paid and discharged any Lien against the Property,
and shall promptly pay or cause the tenants under the Property Leases to pay for
all utility services provided to the Property. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application of any Taxes, provided that (i) no Default or
Event of Default has occurred and is continuing, (ii) such proceeding shall
suspend the collection of the Taxes, (iii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder,
(iv) no part of or interest in the Property will be in danger of being sold,
forfeited, terminated, canceled or lost, (v) Borrower shall have furnished such
security as may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes, together with all interest and
penalties thereon, which shall not be less than one hundred twenty-five percent
(125%) of the Taxes being contested, and (vi) Borrower shall promptly upon final
determination thereof pay or cause the tenants under any Property Leases to pay
the amount of such Taxes, together with all costs, interest and penalties.
Lender may pay over any such security or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established.
     Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, so long as no Event of Default under this Agreement or any other Loan
Document has occurred, Borrower shall not be required to make monthly payments
of Taxes to Lender as provided in this Section 5.2 and Section 3.3 above,
provided Borrower shall pay, or shall cause the tenant of any Property to pay,
all Taxes no later than the date when such amounts are due and shall deliver to
Lender written evidence reasonably satisfactory to Lender of the full payment of
such Taxes, promptly upon such payment but in no event later than fifteen
(15) Business Days after the date when such payments are due. The failure of
Borrower to deliver to Lender such written evidence of payment as provided in
this Section 5.2 shall at the option of Lender be an Event of Default hereunder.
     5.3 Repairs; Maintenance and Compliance; Alterations.
          5.3.1 Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause (including without limitation through enforcement of the provisions
of the Property Leases in a commercially reasonable manner) the Property to be
maintained in a good and safe condition and repair and shall not except as
otherwise permitted by the express terms of the Property Leases, remove,
demolish or alter the Improvements or Equipment (except for alterations
performed in accordance with Section 5.3.2 or the Property Leases, and normal
replacement of Equipment with Equipment of equivalent value and functionality).
Borrower shall promptly comply (including without limitation through use of
commercially reasonable efforts to cause the tenants under the Property Leases
to comply) with all Legal Requirements and promptly and timely cure

29



--------------------------------------------------------------------------------



 



properly any violation of a Legal Requirement. Borrower shall notify Lender in
writing within one Business Day after Borrower first receives notice of any such
non-compliance. Subject to Section 7.2 with respect to a Casualty, Borrower
shall or shall cause tenant under the Property Leases promptly to repair,
replace or rebuild any part of the Property that becomes damaged, worn or
dilapidated and shall complete and pay for any Improvements at any time in the
process of construction or repair.
          5.3.2 Alterations. Borrower may, or may permit a tenant in accordance
with its Property Lease to, without Lender’s consent, perform alterations to the
Improvements and Equipment which (i) do not constitute a Material Alteration,
(ii) do not adversely affect Borrower’s financial condition or the value or Net
Operating Income of the Property and (iii) are in the ordinary course of
Borrower’s or such tenant’s business. Neither Borrower nor any tenant shall
perform any Material Alteration without Lender’s prior written consent, which
consent shall not be unreasonably withheld or delayed; provided, however, that
Lender may, in its sole and absolute discretion, withhold consent to any
alteration the cost of which is reasonably estimated to exceed $1,000,000 or
which is likely to result in a decrease of Net Operating Income by two and
one-half percent (2.5%) or more for a period of thirty (30) days or longer.
Lender may, as a condition to giving its consent to a Material Alteration,
require that Borrower deliver to Lender security for payment of the cost of such
Material Alteration in an amount equal to one hundred twenty-five percent (125%)
of the cost of the Material Alteration as estimated by Lender. Upon substantial
completion of the Material Alteration, Borrower shall provide evidence
satisfactory to Lender that (i) the Material Alteration was constructed in a
good and workmanlike manner and in material compliance with applicable Legal
Requirements and substantially in accordance with plans and specifications
approved by Lender (which approval shall not be unreasonably withheld or
delayed), (ii) all contractors, subcontractors, materialmen and professionals
who provided work, materials or services in connection with the Material
Alteration have been paid in full and have delivered unconditional releases of
lien (or similar instruments as required by local law) and (iii) all material
Licenses necessary for the use, operation and occupancy of the Material
Alteration (other than those which depend on the performance of tenant
improvement work) have been issued. Borrower shall reimburse Lender upon demand
for all reasonable third party out-of-pocket costs and expenses (including the
reasonable fees of any architect, engineer or other professional engaged by
Lender) incurred by Lender in reviewing plans and specifications or in making
any determinations necessary to implement the provisions of this Section 5.3.2.
     5.4 Performance of Other Agreements. Borrower shall observe and perform
each and every term to be observed or performed by it pursuant to the terms of
any agreement or instrument affecting or pertaining to the Property, including
the Loan Documents, the Ground Lease, the Indenture and all other Bond
Documents.
     5.5 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

30



--------------------------------------------------------------------------------



 



     5.6 Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, (i) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Debt and/or for the better and more effective
carrying out of the intents and purposes of the Loan Documents, as Lender may
reasonably require from time to time; and (ii) upon Lender’s request therefor
given from time to time after the occurrence of any Default or Event of Default
pay for (a) reports of UCC, federal tax lien, state tax lien, judgment and
pending litigation searches with respect to Borrower and Borrower Representative
and (b) searches of title to the Property, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.
     5.7 Environmental Matters.
          5.7.1 Hazardous Substances. So long as Borrower owns or is in
possession of the Property, Borrower shall (i) keep the Property free from
Hazardous Substances and in compliance with all Environmental Laws,
(ii) promptly notify Lender if Borrower shall become aware that (A) any
Hazardous Substance is on or near the Property, (B) the Property is in direct or
indirect violation of any Environmental Laws or (C) any condition on or near the
Property might pose a threat to the health, safety or welfare of humans and
(iii) remove such Hazardous Substances and/or cure such violations and/or remove
such threats, as applicable, as required by law, promptly after Borrower becomes
aware of same, at Borrower’s sole expense. Any removal, remediation and/or cure
of any violation relating to Toxic Mold shall include, without limitation, all
acts required to clean and disinfect any portions of the Property affected by
Toxic Mold and to eliminate the source(s) of Toxic Mold in or on the Property,
including providing any necessary moisture control systems at the Property.
Nothing herein shall prevent Borrower from recovering such expenses from any
other party that may be liable for such removal or cure. Notwithstanding the
provisions of this Section 5.7.1, Borrower has informed Lender that the tenants
under the Property Leases utilize in connection with their respective business
operations at the Property commercial products generally available to the public
or routinely used in such businesses which contain varying degrees of Hazardous
Substances that are permitted by applicable Environmental laws. Lender agrees
that such use shall not constitute a breach of the covenants and agreements set
forth herein, provided such Hazardous Substances are used for their intended
purposes in accordance with the Property Leases and in compliance with all
Environmental Laws.
          5.7.2 Environmental Monitoring.
          (a) Borrower shall give prompt written notice to Lender of (i) any
proceeding or inquiry by any party (including any Governmental Authority) of
which Borrower has knowledge with respect to the presence of any Hazardous
Substance on, under, from or about the Property, (ii) all claims made or to
Borrower’s knowledge threatened by any third party (including any Governmental
Authority) against Borrower or the Property or any party occupying the Property
relating to any loss or injury resulting from any Hazardous Substance, and
(iii) Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that is reasonably likely to cause
the Property to be subject to any investigation or cleanup pursuant to any
Environmental Law. Borrower shall permit Lender to join and participate in, as a
party if it so elects (and is permitted by law), any legal or administrative
proceedings or other actions initiated with respect to the Property in
connection with any Environmental Law or Hazardous Substance, and Borrower shall
pay all reasonable attorneys’ fees and disbursements incurred by Lender in
connection therewith.

31



--------------------------------------------------------------------------------



 



          (b) Upon Lender’s request, at any time and from time to time, but so
long as no Default or Event of Default exists only if Lender, in its good faith
judgment determines that reasonable cause exists for the performance of an
environmental inspection or audit of the Property, Borrower shall provide an
inspection or audit of the Property prepared by a licensed hydrogeologist,
licensed environmental engineer or qualified environmental consulting firm
approved by Lender assessing the presence or absence of Hazardous Substances on,
in or near the Property. The cost and expense of such audit or inspection shall
be paid by Borrower, and copies of the reports relating to such inspection sand
audits shall be furnished to both Borrower and Lender. Such inspections and
audit may include, soil bearings and ground water monitoring. If Borrower fails
to provide any such inspection or audit within thirty (30) days after such
request, Lender may order same, and Borrower hereby grants to Lender and its
employees and agents access to the Property and a license to undertake such
inspection or audit.
          (c) If any environmental site assessment report prepared in connection
with such inspection or audit recommends that an operations and maintenance plan
be implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the Property by Borrower, or presently exists
or is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender. If any investigation, site monitoring, containment, cleanup, removal,
restoration or other work of any kind is required under an applicable
Environmental Law (“Remedial Work”), Borrower shall commence all such Remedial
Work within thirty (30) days after written demand by Lender and thereafter
diligently prosecute to completion all such Remedial Work within such period of
time as may be required under applicable law). All Remedial Work shall be
performed by licensed contractors approved in advance by Lender and under the
supervision of a consulting engineer approved by Lender. All costs of such
Remedial Work shall be paid by Borrower, including Lender’s reasonable
attorneys’ fees and disbursements incurred in connection with the monitoring or
review of such Remedial Work. If Borrower does not timely commence and
diligently prosecute to completion the Remedial Work, Lender may (but shall not
be obligated to) cause such Remedial Work to be performed at Borrower’s expense.
Notwithstanding the foregoing, Borrower shall not be required to commence such
Remedial Work within the above specified time period: (x) if prevented from
doing so by any Governmental Authority, (y) if commencing such Remedial Work
within such time period would result in Borrower or such Remedial Work violating
any Environmental Law, or (z) if Borrower, at its expense and after prior
written notice to Lender, is contesting by appropriate legal, administrative or
other proceedings, conducted in good faith and with due diligence, the need to
perform Remedial Work. Borrower shall have the right to contest the need to
perform such Remedial Work, provided that, (1) Borrower is permitted by the
applicable Environmental Laws to delay performance of the Remedial Work pending
such proceedings, (2) neither the Property nor any part thereof or interest
therein will be sold, forfeited or lost if Borrower fails to promptly perform
the Remedial Work being contested, and if Borrower fails to prevail in contest,
Borrower would thereafter have the opportunity to perform such Remedial Work,
(3) Lender would not, by virtue of such permitted contest, be exposed to any
risk of any civil liability for which Borrower has not furnished additional
security as provided in clause (4) below, or to any risk of criminal liability,
and neither the Property nor any interest therein would

32



--------------------------------------------------------------------------------



 



be subject to the imposition of any Lien for which Borrower has not furnished
additional security as provided in clause (4) below, as a result of the failure
to perform such Remedial Work and (4) Borrower shall have furnished to Lender
additional security in respect of the Remedial Work being contested and the loss
or damage that may result from Borrower’s failure to prevail in such contest in
such amount as may be reasonably requested by Lender but in no event less than
one hundred twenty-five percent (125%) of the cost of such Remedial Work as
estimated by Lender and any loss or damage that may result from Borrower’s
failure to prevail in such contest.
          (d) Borrower shall not install or permit to be installed on the
Property any underground storage tank.
     5.8 Title to the Property; Liens. Borrower will warrant and defend the
title to the Property and the Pledged Collateral, and the validity and priority
of all Liens granted or otherwise given to Lender under the Loan Documents,
subject only to Permitted Encumbrances, against the claims of all Persons.
Without Lender’s prior written consent, Borrower shall not create, incur,
assume, permit or suffer to exist any Lien on all or any portion of the Property
or the Pledged Collateral or any direct or indirect legal or beneficial
ownership interest in Borrower, except Liens in favor of Lender and Permitted
Encumbrances, unless such Lien is bonded or discharged within thirty (30) days
after Borrower first receives notice of such Lien.
     5.9 Leases.
          5.9.1 Generally. Upon request, Borrower shall furnish Lender with
executed copies of all Leases then in effect. All renewals of Leases and all
proposed leases shall provide for rental rates and terms comparable to then
existing local market rates and shall be arm’s length transactions with bona
fide, independent third-party tenants.
          5.9.2 Material Leases. Borrower shall not enter into a proposed
Material Lease or a proposed renewal, extension or modification of an existing
Material Lease without the prior written consent of Lender, which consent shall
not, so long as no Event of Default is continuing, be unreasonably withheld or
delayed. Prior to seeking Lender’s consent to any Material Lease, Borrower shall
deliver to Lender a copy of such proposed Material Lease (a “Proposed Material
Lease”). Lender shall approve or disapprove each Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease for
which Lender’s approval is required under this Agreement within ten
(10) Business Days of the submission by Borrower to Lender of a written request
for such approval, accompanied by a final copy of the Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease. If
requested by Borrower, Lender will grant conditional approvals of a Proposed
Material Lease or a proposed renewal, extension or modification of an existing
Material Lease at any stage of the leasing process, from initial “term sheet”
through negotiated lease drafts, provided that Lender shall retain the right to
disapprove any such Proposed Material Lease or proposed renewal, extension or
modification of an existing Material Lease if subsequent to any preliminary
approval material changes are made to the terms previously approved by Lender,
or additional material terms are added that had not previously been considered
and approved by Lender in connection with such Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease.
Provided that no Event of Default is continuing, if Borrower provides Lender
with a written request for approval (which written request shall specifically

33



--------------------------------------------------------------------------------



 



refer to this Section 5.9.2 and shall explicitly state that failure by Lender to
approve or disapprove within ten (10) Business Days will constitute a deemed
approval) and Lender fails to reject the request in writing delivered to
Borrower within ten (10) Business Days after receipt by Lender of the request,
the Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease shall be deemed approved by Lender, and Borrower shall
be entitled to enter into such Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease.
          5.9.3 Minor Leases. Notwithstanding the provisions of Section 5.9.2
above, provided that no Event of Default is continuing, renewals, amendments and
modifications of existing Leases and proposed leases shall not be subject to the
prior approval of Lender provided (i) the proposed lease would be a Minor Lease
or the existing Lease, as amended or modified, or the renewal Lease is a Minor
Lease, (ii) the Lease shall be written substantially in accordance with the
standard form of Lease which shall have been approved by Lender, subject to any
commercially reasonable changes made in the course of negotiation with the
applicable tenant, (iii) the Lease as amended or modified or the renewal Lease
or series of leases or proposed lease or series of leases: (a) shall provide for
net effective rental rates comparable to then existing local market rates,
(b) shall have an initial term (together with all renewal options) of not less
than three (3) years or greater than ten (10) years, (c) shall provide for
automatic self-operative subordination to the Mortgage and, at Lender’s option,
(x) attornment to Lender and (y) if the Property is located in a jurisdiction in
which the applicable law provides for the termination of leases that are
subordinate to the Lien of the Mortgage, the unilateral right by Lender to
subordinate the Lien of the Mortgage to the Lease, and (d) shall not contain any
option to purchase, any right of first refusal to purchase, any right to
terminate (except in the event of the destruction or condemnation of
substantially all of the Property), any requirement for a non-disturbance or
recognition agreement, or any other provision which might adversely affect the
rights of Lender under the Loan Documents in any material respect. Borrower
shall deliver to Lender copies of all Leases which are entered into pursuant to
the preceding sentence together with Borrower’s certification that it has
satisfied all of the conditions of the preceding sentence within ten days after
the execution of the Lease. With respect to any Lease or proposed renewal,
extension or modification of an existing Lease that requires Lender’s consent
under this Section 5.9.3, provided that no Event of Default is continuing, if
Borrower provides Lender with a written request for approval (which written
request shall specifically refer to this Section 5.9.3 and shall explicitly
state that failure by Lender to approve or disapprove within ten (10) Business
Days will constitute a deemed approval) and Lender fails to reject the request
in writing delivered to Borrower within ten (10) Business Days after receipt by
Lender of the request, the proposed Lease or proposed renewal, extension or
modification of an existing Lease shall be deemed approved by Lender, and
Borrower shall be entitled to enter into such proposed Lease or proposed
renewal, extension or modification of an existing Lease.
          5.9.4 Additional Covenants with respect to Leases. Borrower (i) shall
observe and perform the material obligations imposed upon the lessor under the
Property Leases and shall not do or permit anything to impair the value of the
Property Leases as security for the Debt; (ii) shall promptly send copies to
Lender of all notices of default that Borrower shall send or receive under any
Property Lease; (iii) shall enforce, in accordance with commercially reasonable
practices for properties similar to the Property, the terms, covenants and
conditions in the Leases to be observed or performed by the lessees, short of
termination thereof; (iv) shall not

34



--------------------------------------------------------------------------------



 



collect any of the Rents more than one month in advance (other than security
deposits); (v) shall not execute any other assignment of lessor’s interest in
the Property Leases or the Rents (except as contemplated by the Loan Documents
or the Bond Documents); (vi) shall not modify any Lease in a manner inconsistent
with the Loan Documents; (vii) shall not convey or transfer or suffer or permit
a conveyance or transfer of the Property so as to effect a merger of the estates
and rights of, or a termination or diminution of the obligations of, lessees
under Leases; (viii) shall not consent to any assignment of or subletting under
any Property Lease unless required in accordance with its terms without the
prior consent of Lender, which, with respect to a subletting, may not, so long
as no Event of Default is continuing, be unreasonably withheld or delayed; and
(ix) shall not cancel or terminate any Property Lease or accept a surrender
thereof without the prior consent of Lender, which consent shall not, so long as
no Event of Default is continuing, be unreasonably withheld or delayed.
     5.10 Estoppel Statement. After request by Lender, Borrower shall within ten
days furnish Lender with a statement addressed to Lender, its successors and
assigns, duly acknowledged and certified, setting forth (i) the unpaid
Principal, (ii) the Interest Rate, (iii) the date installments of interest
and/or Principal were last paid, (iv) any offsets or defenses to the payment of
the Debt, (v) that no Default or Event of Default exists under the Loan
Documents and (vi) that the Loan Documents are valid, legal and binding
obligations of the Borrower and have not been modified by the Borrower or if
modified, giving particulars of such modification.
     5.11 Property Management.
          5.11.1 Management Agreement. With respect to all Property other than
the T-Mobile Property, Borrower shall manage such Property in its own name and
for its own account, and shall not enter into any agreement relating to the
management or operation of such Property with any affiliate of Borrower or any
third party, without the express prior written consent of Lender. If at any time
Lender consents to the appointment of a manager for the Property, as a condition
of Lender’s consent, the management fees payable to such manager and the terms
and provisions of such Management Agreement shall be subordinate to the Loan
Documents and to Lender’s rights in the Property, and Borrower and such manager
shall execute a Subordination of Management Agreement in the form then being
used by Lender. With respect to the existing T-Mobile Management Agreement and
to any future Management Agreement for any Property as may be approved by Lender
as provided in this Section 5.11.1, Borrower shall (i) cause the Property to be
managed pursuant to the Management Agreement; (ii) promptly perform and observe
in all material respects all of the covenants required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired in all material respects its rights thereunder;
(iii) within five (5) Business Days of obtaining knowledge thereof, notify
Lender of any default that extends beyond any applicable notice and/or cure
period under the Management Agreement of which it is aware; (iv) within five
(5) Business Days after receipt deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, and property improvement
plan and any other notice, report and estimate received by Borrower under the
Management Agreement; and (v) promptly enforce in a commercially reasonable
manner the performance and observance of all of the covenants required to be
performed and observed by Manager under the Management Agreement. Further, with
respect to the existing T-Mobile Management Agreement and to any future
Management Agreement for any Property as may be approved by Lender as provided
in this Section 5.11.1,

35



--------------------------------------------------------------------------------



 



without Lender’s prior written consent, Borrower shall not (a) surrender,
terminate, cancel, extend or renew the Management Agreement (except for
automatic extensions or renewals of T-Mobile Management Agreement as provided
therein) or otherwise replace the Manager or enter into any other management
agreement (except pursuant to Section 5.11.2); (b) reduce or consent to the
reduction of the term of the Management Agreement; (c) increase or consent to
the increase of the amount of any charges under the Management Agreement;
(d) otherwise modify, change, supplement, alter or amend in any material
respect, or waive or release any of its rights and remedies under, the
Management Agreement; or (e) suffer or permit the occurrence and continuance of
a default beyond any applicable cure period under the Management Agreement (or
any successor management agreement) if such default permits the Manager to
terminate the Management Agreement (or such successor management agreement).
          5.11.2 Termination of Manager. If (i) an Event of Default shall be
continuing, or (ii) with respect to the T-Mobile Management Agreement presently
in effect or any future Management Agreement that may be entered into pursuant
to Section 5.11.1 with respect to any Property, if Manager is in default under
the Management Agreement beyond the expiration of any applicable notice and/or
cure period, Borrower shall, at the request of Lender, terminate the Management
Agreement and replace Manager with a replacement manager, or if no Management
Agreement is then in effect, at Borrower’s and Owner’s expense install a new
manager for the Property, which replacement manager, or new manager as the case
may be, shall be acceptable to Lender in Lender’s discretion and the applicable
Rating Agencies on terms and conditions satisfactory to Lender and the
applicable Rating Agencies Borrower’s failure to appoint an acceptable manager
within thirty (30) days after Lender’s request of Borrower to terminate the
Management Agreement shall constitute an immediate Event of Default. Provided
that any request for approval by lender of an acceptable manager shall be deemed
approved by Lender if Lender fails to respond within five (5) Business Days
after receipt of written request therefor; provided further that each rejection
by Lender of a proposed acceptable manager shall extend the thirty day period by
five (5) days. Borrower may from time to time appoint a successor manager to
manage the Property, which successor manager and Management Agreement shall be
approved in writing by Lender in Lender’s discretion and the applicable Rating
Agencies.
     5.12 Special Purpose Bankruptcy Remote Entity. Borrower shall at all times
be a Special Purpose Bankruptcy Remote Entity. A “Special Purpose Bankruptcy
Remote Entity” shall have the meaning set forth on Schedule 4 hereto.
     5.13 Intentionally Deleted.
     5.14 Change In Business or Operation of Property. Borrower shall not
purchase or own any real property other than the Property and shall not enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Property as an Industrial/Office property or terminate such business for any
reason whatsoever (other than temporary cessation in connection with renovations
to the Property).

36



--------------------------------------------------------------------------------



 



     5.15 Certain Prohibited Actions. Borrower shall not directly or indirectly
do any of the following: (i) change its principal place of business or chief
executive office without first giving Lender thirty (30) days’ prior notice;
(ii) cancel or otherwise forgive or release any claim or debt owed to Borrower
by any Person, except for adequate consideration and in the ordinary course of
Borrower’s business in its reasonable judgment; (iii) Transfer any License
required for the operation of the Property; or (iv) maintain, sponsor,
contribute to or become obligated to contribute to, or suffer or permit any
ERISA Affiliate of Borrower to, maintain, sponsor, contribute to or become
obligated to contribute to, any Plan or any Welfare Plan, or permit the assets
of Borrower to become “plan assets,” whether by operation of law or under
regulations promulgated under ERISA, unless written notice of such action is
provided to Lender within a reasonable period of time after Borrower becomes
aware of such action.
     5.16 Prohibited Transfers.
     (a) Borrower shall not directly or indirectly make, suffer or permit the
occurrence of any Transfer other than a Permitted Transfer.
     (b) Notwithstanding the foregoing, Lender shall not unreasonably withhold
its consent to a sale of the Property in its entirety (a “Special Transfer”) to
a Special Purpose Bankruptcy Remote Entity with organizational documents
containing provisions satisfying the Lender’s then-current requirements of a
Special Purpose Bankruptcy Remote Entity and otherwise acceptable to Lender (a
“Buyer”), provided that
          (i) No Default or Event of Default is then continuing;
          (ii) Borrower gives Lender written notice of the terms of such
prospective Special Transfer not less than forty-five (45) days before the date
on which such sale is scheduled to close, accompanied by all information
concerning the proposed Buyer as Lender would require in evaluating an initial
extension of credit to a borrower and such reasonable non-refundable application
fee as shall be required by Lender. Lender shall have the right to approve or
disapprove the proposed Buyer in its reasonable discretion (it being
acknowledged that Lender may, as a condition to approving any proposed Buyer,
require a Rating Comfort Letter from each of the Rating Agencies);
          (iii) Borrower pays Lender, concurrently with the closing of such
Special Transfer, a non refundable assumption fee in an amount equal to all
reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, incurred by Lender in connection
with the Special Transfer plus an amount equal to one percent (1.0%) of the then
outstanding Principal. No one percent (1%) payment is payable in the event of a
Controlling Interest Transfer;
          (iv) Buyer assumes all of the obligations of Borrower under this
Agreement, the Note and the other Loan Documents and, prior to or concurrently
with the closing of such Special Transfer, Buyer executes, without any cost or
expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate said assumption and delivers such legal
opinions as Lender may reasonably require;

37



--------------------------------------------------------------------------------



 



          (v) Borrower and Buyer execute and cause to be filed in such public
records as Lender reasonably deems appropriate, without any cost or expense to
Lender, new financing statements or financing statement amendments and any
additional documents reasonably requested by Lender;
          (vi) Borrower causes to be delivered to Lender, without any cost or
expense to Lender, such endorsements to Lender’s title insurance policy,
property and liability insurance endorsements or certificates and other similar
materials as Lender may reasonably deem necessary at the time of the Special
Transfer, all in form and substance satisfactory to Lender, including, without
limitation, an endorsement or endorsements to Lender’s title insurance policy
insuring the lien of the Mortgage, extending the effective date of such policy
to the date of execution and delivery (or, if later, of recording) of the
assumption agreement referenced above in clause (iv) of this Section, with no
additional exceptions added to such policy except (i) Liens created by the
assignment and assumption of the Loan Documents, the Bond Documents and the
Property Leases, (ii) Liens, if any, for Taxes or other charges not yet due and
payable as of the date of any assignment and assumption, (iii) any other matter
which does not affect in any material respect the Lien of the Mortgage insured
pursuant to Lender’s title insurance policy or the operation and use of the
Property as determined by Lender in its sole discretion, and insuring that fee
simple title to the Property is vested in Buyer;
          (vii) Borrower executes and delivers to Lender, without any cost or
expense to Lender, a release of Lender, its officers, directors, employees and
agents, from all claims and liability relating to the transactions evidenced by
the Loan Documents through and including the date of the closing of the Special
Transfer, which agreement shall be in form and substance reasonably satisfactory
to Lender and shall be binding upon Buyer;
          (viii) Such Special Transfer is not construed so as to relieve
Borrower of any personal liability under the Note or any of the other Loan
Documents for any acts or events occurring or obligations arising prior to or
simultaneously with the closing of such Special Transfer and Borrower executes,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate the ratification of said
personal liability. Borrower shall be released from and relieved of any personal
liability under the Note or any of the other Loan Documents for any acts or
events occurring or obligations arising after the closing of such Special
Transfer which are not caused by or arising out of any acts or events occurring
or obligations arising prior to or simultaneously with the closing of such
Special Transfer;
          (ix) Such Special Transfer is not construed so as to relieve any
Guarantor of its obligations under any Loan Document, and a direct or indirect
member, partner or shareholder of Buyer or other Person affiliated with Buyer
approved by Lender in its sole discretion (a “Successor Guarantor”) assumes the
obligations of such Guarantor and executes such documents as may be required by
Lender to evidence such assumption. Guarantor shall be released from and
relieved of any of its obligations under any indemnity or guaranty executed in
connection with the Loan for any acts or events occurring or obligations arising
after the closing of such Special Transfer which are not caused by or arising
out of any acts or events occurring or obligations arising prior to or
simultaneously with the closing of such Special Transfer;

38



--------------------------------------------------------------------------------



 



          (x) Buyer has furnished to Lender all appropriate documents and
instruments evidencing Buyer’s capacity and good standing, and the authority of
the signers to execute the assumption of the Loan and the Loan Documents, which
documents and instruments shall include certified copies of all documents and
instruments relating to the organization and formation of Buyer and of the
entities, if any, which are direct or indirect members, partners or shareholders
of Buyer, all of which shall be reasonably satisfactory to Lender;
          (xi) Buyer shall assume the obligations of Borrower under any
management agreements pertaining to the Property, or shall cause any new manager
and management agreement to satisfy the requirements of Section 5.11 hereof, as
applicable;
          (xii) Buyer shall furnish an opinion of counsel satisfactory to Lender
that the acquisition of the Property and the assumption of the Loan and the Loan
Documents by Buyer and, to the extent applicable, Successor Guarantor, was
validly authorized, and duly executed and delivered, and constitutes the legal,
valid and binding obligations of Buyer and Successor Guarantor, enforceable
against each of them in accordance with their respective terms, and with respect
to such other matters as Lender may reasonably require; and
          (xiii) Buyer shall provide Lender with a fully executed copy of (1) a
deed covering the Property, (2) a bill of sale covering the personal property
constituting a part of the Property and (3) an assignment and assumption
agreement in respect of the Leases, in form and substance reasonably
satisfactory to Lender.
     (c) Further notwithstanding the provisions of this Section 5.16, the
definition of Permitted Transfer in Section 1.1.2, or anything inconsistent or
to the contrary contained in this Agreement or any other Loan Document, the
transfer of any direct or indirect ownership interests in Guarantor (traded on
the public markets or otherwise) that results in the transferee (together with
its Affiliates) holding an indirect interest in Borrower or in Borrower
Representative in an amount which exceeds 49% and occurs substantially
contemporaneously with (i) the transfer of a majority of shares held by the then
current officers and directors of Guarantor, and (ii) a change in a majority of
the directors of Guarantor, shall be subject to the prior written consent of
Lender in its sole discretion. Borrower shall give Lender written notice not
less than sixty (60) days before the date on which such transfer is scheduled to
close, accompanied by all information relating to the transfer and the
transferee as Lender would reasonably require in evaluating an initial extension
of credit to a borrower (it being acknowledged that Lender may, as a condition
to its approval, require a Rating Comfort Letter from each of the Rating
Agencies). If such transfer is disapproved by Lender prior to the Start-up Date,
Borrower shall have the right to prepay the entire outstanding balance of the
Loan in full together with a Yield Maintenance Premium. If such transfer is
disapproved by Lender after the Start-up Date, Borrower shall have the right to
prepay the entire outstanding balance of the Loan in full together with a Yield
Maintenance Premium, or to cause a Full Defeasance of the Loan pursuant
Section 2.3.3 above. Failure of Lender to consent in writing to Borrower’s
written notice within forty-five (45) days after receipt of such notice shall be
deemed a disapproval by Lender.

39



--------------------------------------------------------------------------------



 



     5.17 Expenses. Borrower shall reimburse Lender upon receipt of notice for
all reasonable third party out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with the Loan, including (i) the preparation, negotiation, execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated thereby and all the costs of furnishing all opinions by counsel for
Borrower; (ii) Borrower’s and Lender’s ongoing performance under and compliance
with the Loan Documents, including confirming compliance with environmental and
insurance requirements; (iii) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
of or under any Loan Document and any other documents or matters requested by
Lender or Borrower; (iv) filing and recording of any Loan Documents; (v) title
insurance, surveys, inspections and appraisals; (vi) the creation, perfection or
protection of Lender’s Liens on the Property and the Cash Management Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, Mortgage, recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of appraisals, environmental
reports, surveys and engineering reports); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, the Loan Documents, the Property, or any other security
given for the Loan; (viii) fees charged by Rating Agencies in connection with
the Loan or any modification thereof; (ix) enforcing any obligations of or
collecting any payments due from Borrower under any Loan Document or with
respect to the Property or in connection with any refinancing or restructuring
of the Loan in the nature of a “work-out,” or any insolvency or bankruptcy
proceedings and (x) the fees and expenses of any special servicer retained in
respect of the Loan. Any reasonable third party out-of-pocket costs and expenses
due and payable to Lender hereunder which are not paid by Borrower within ten
(10) Business Days after demand may be paid from any amounts in the Deposit
Account, with notice thereof to Borrower. The obligations and liabilities of
Borrower under this Section 5.17 shall survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents, including the
acquisition of the Property by foreclosure or a conveyance in lieu of
foreclosure.
     5.18 Indemnity. Borrower shall defend, indemnify and hold harmless Lender
and each of its Affiliates and their respective successors and assigns,
including the directors, officers, partners, members, shareholders,
participants, employees, professionals and agents of any of the foregoing
(including any Servicer) and each other Person, if any, who Controls Lender, its
Affiliates or any of the foregoing (each, an “Indemnified Party”), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for an Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto, court costs and costs of appeal at all appellate
levels, investigation and laboratory fees, consultant fees and litigation
expenses), that may be imposed on, incurred by, or asserted against any
Indemnified Party (collectively, the “Indemnified Liabilities”) in any manner,
relating to or arising out of or by reason of the Loan, including: (i) any
breach by Borrower of its obligations under, or any misrepresentation contained
in, any Loan Document; (ii) the use or intended use of the proceeds of the Loan;
(iii) any information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Mortgage or any of the
other Loan Documents, or the Property or any interest therein, or receipt of any
Rents; (v) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about the Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vi) any
use, nonuse or condition in, on or

40



--------------------------------------------------------------------------------



 



about the Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (viii) the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Substance
on, from or affecting the Property; (ix) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Substance; (x) any lawsuit brought or threatened, settlement reached,
or government order relating to such Hazardous Substance; (xi) any violation of
the Environmental Laws which is based upon or in any way related to such
Hazardous Substance, including the costs and expenses of any Remedial Work;
(xii) any failure of the Property to comply in any material respect with any
Legal Requirement; (xiii) any claim by brokers, finders or similar persons
claiming to be entitled to a commission in connection with any Lease or other
transaction involving the Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (xiv) the claims of any lessee
of any portion of the Property or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease; provided, however,
that Borrower shall not have any obligation to any Indemnified Party hereunder
if and to the limited extent that (A) it is finally judicially determined that
such Indemnified Liabilities arose solely from the gross negligence, illegal
acts, fraud or willful misconduct of such Indemnified Party, or (B) with respect
to items (v) and (vi) only above, and only as it relates to adjacent property,
adjacent parking areas, or streets or ways, if it is conclusively proven in a
final non-appealable judgment to not be the fault of Borrower, its Affiliates,
or its agents or invitees, or the tenant under the applicable Property Lease, or
any agents or invitees of such tenant, then the costs and expenses (including
attorneys’ fees) incurred by Lender in connection with such proceeding shall be
excluded from the Indemnified Liabilities. Any amounts payable to any
Indemnified Party by reason of the application of this paragraph shall be
payable within ten (10) Business Days after written demand and shall bear
interest at the Default Rate from the date loss or damage is sustained by any
Indemnified Party until paid. The obligations and liabilities of Borrower under
this Section 5.18 shall survive the Term and the exercise by Lender of any of
its rights or remedies under the Loan Documents, including the acquisition of
the Property by foreclosure or a conveyance in lieu of foreclosure.
     5.19 Embargoed Person. (a) At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (i) none of the funds or assets of Borrower, Borrower Representative
or Guarantor, whether or not used to repay the Loan, shall constitute property
of, or shall be beneficially owned directly or, to Borrower’s knowledge,
indirectly (other than holders of publicly traded shares or other securities of
Guarantor who are not officers of directors of Guarantor), by any person, entity
or government subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that are identified on (A) the “List
of Specially Designated Nationals and Blocked Persons” maintained by the Office
of Foreign Assets Control (“OFAC”), U.S. Department of the Treasury’s FINCEN
list, and/or to Borrower’s knowledge, as of the date thereof, by Borrower, on
any other similar list maintained by OFAC or FINCEN pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or regulation promulgated thereunder,
with the result that the investment in Borrower, Borrower Representative or any
Guarantor, as applicable (whether directly or indirectly), is prohibited by law,
or the Loan made by Lender would be in violation of law, or (B) Executive Order
13224 (September 23, 2001) issued by the President of the United States

41



--------------------------------------------------------------------------------



 



(“Executive Order Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), any related enabling
legislation or any other similar Executive Orders, and (ii) no Embargoed Person
shall have any direct interest or, to Borrower’s knowledge, indirect interest,
of any nature whatsoever in Borrower, Borrower Representative or any Guarantor,
as applicable, with the result that the investment in Borrower, Borrower
Representative or any Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law.
          (b) At all times throughout the term of the Loan, none of any of the
Borrower, Borrower Representative or Guarantor, nor any Person controlling,
controlled by or under common control with any of Borrower, Borrower
Representative or Guarantor, nor any Person having a beneficial interest in, or
for whom any of the Borrower, Borrower Representative or Guarantor is acting as
agent or nominee in connection with the investment, is (a) a country, territory,
person or entity named on an OFAC or FINCEN list, or is a Person that resides in
or has a place of business in a country or territory named on such lists; (b) a
Person resident in, or organized or chartered under the laws of a jurisdiction
identified as non-cooperative by the Financial Action Task Force (“FATF”); or
(c) a Person whose funds originate from or will be routed through , an account
maintained at a foreign shell bank or “offshore bank.”
          (c) None of the Borrower, Borrower Representative or Guarantor, nor
any Person controlling, controlled by or under common control with Borrower,
Borrower Representative or Guarantor is a “senior political figure” or an
“immediate family” member or “close associate” (as all such terms are defined
below) of a senior foreign political figure within the meaning of the USA
PATRIOT Act (i.e., the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107-56, as may be amended). For the purposes of this subsection
(c), (i) “senior foreign political figure” means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party or a senior executive of a foreign government-owned
corporation, and such term also includes any corporation, business or other
entity that has been formed by, or for the benefit of, a senior political
figure, (ii) “immediate family” of a senior foreign political figure includes
the figure’s parents, siblings, spouse, children and in-laws, and (iii) “close
associate” of a senior foreign political figure means a person who is widely and
publicly known to maintain an unusually close relationship with the senior
foreign political figure, and includes a person who is in a position to conduct
substantial domestic and international financial transactions on behalf of the
senior foreign political figure.
     5.20 Anti-Money Laundering. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, none of the funds of Borrower, Borrower Representative or any
Guarantor, as applicable, that are used to consummate this transaction or to
repay the Loan shall be derived from or are the proceeds of any unlawful
activity, with the result that the investment in Borrower, Borrower
Representative or any Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law or may cause any of the
Mortgaged Property to be subject to forfeiture or seizure. Borrower has
ascertained the identity of all persons and entities who have provided funds to
capitalize Borrower and has conducted verification procedures which are
sufficient to establish the identity and source of such funds.

42



--------------------------------------------------------------------------------



 



     5.21 ERISA. At all times throughout the Term, upon the request of Lender or
any of Lender’s successors, assigns or participants in the Loan, the management
of Borrower shall make itself available to consult with Lender or any of
Lender’s successors, assigns or participants on significant business issues
relating to the operation of the Property quarterly either personally or by
telephone at mutually agreeable times; provided, however, that such consultation
need not result in any change in Borrower’s course of action, subject to
Section 8.1. The aforementioned consultation rights are intended to satisfy the
requirement of management rights for purposes of the U.S. Department of Labor
“plan assets” regulation, 29 C.F.R. Section 2510.3-101.
     5.22 Ground Lease. Borrower shall or shall cause the T-Mobile Borrower to:
(i) pay all rents and other sums required to be paid by the T-Mobile Borrower as
tenant under and pursuant to the provisions of the Ground Lease, the Indenture,
the Direct Pay Agreement, and any other Bond Documents, as and when such rent or
other sums are payable, (ii) diligently perform and observe all of the terms,
covenants and conditions of the Ground Lease on the part of the T-Mobile
Borrower thereunder to be performed and observed, and (iii) promptly notify
Lender of the giving of any notice pursuant to the Ground Lease, the Indenture,
the Direct Pay Agreement, or any other Bond Document of any default by the
T-Mobile Borrower or any other party with respect thereto. The T-Mobile Borrower
shall not, without the prior written consent of Lender, surrender the leasehold
estate created by the Ground Lease or terminate or cancel the Ground Lease or
modify, change, supplement, alter or amend the Ground Lease, in any respect,
either orally or in writing, and the T-Mobile Borrower hereby assigns to Lender,
as further security for the payment of the Debt and for the performance and
observance of the terms, covenants and conditions of this Agreement and the
other Loan Documents, all of the rights, privileges and prerogatives of the
T-Mobile Borrower, as tenant under the Ground Lease, to surrender the leasehold
estate created by the Ground Lease or to terminate, cancel, modify, change,
supplement, alter or amend the Ground Lease, and any such surrender of the
leasehold estate created by the Ground Lease or termination, cancellation,
modification, change, supplement, alteration or amendment of the Ground Lease
without the prior written consent of Lender shall be void and of no force and
effect. If the T-Mobile Borrower shall default in the performance or observance
of any term, covenant or condition of the Ground Lease on the part of the
T-Mobile Borrower, as tenant thereunder, to be performed or observed, then,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all of
the terms, covenants and conditions of the Ground Lease on the part of tenant
thereunder, to the end that the rights of the T-Mobile Borrower in, to and under
the Ground Lease shall be kept unimpaired and free from default, even though the
existence of such event of default or the nature thereof be questioned or denied
by the T-Mobile Borrower or any other Borrower or by any party on behalf of the
T-Mobile Borrower or any other Borrower. If Lender shall make any payment or
perform any act or take action in accordance with the preceding sentence, Lender
will notify Borrower not less than five (5) days prior to the making of any such
payment, the performance of any such act, or the taking of any such action. In
any such event, subject to the rights of tenants, subtenants and other occupants
under the Leases, Lender and any person designated by Lender shall have, and are
hereby granted, the right to enter upon the Property at any time and from time
to time for the purpose of taking any such action. Lender may pay and expend
such sums of money as Lender reasonably deems necessary

43



--------------------------------------------------------------------------------



 



for any such purpose and upon so doing shall be subrogated to any and all rights
of the landlord under the Ground Lease. The T-Mobile Borrower hereby agrees to
pay to Lender within five (5) Business Day of request therefor, all such sums so
paid and expended by Lender, together with interest thereon from the date of
such payment at the Default Rate (as defined in the Note). All sums so paid and
expended by Lender and the interest thereon shall be secured by this Mortgage.
If the landlord under the Ground Lease shall deliver to Lender a copy of any
notice of default sent by said landlord to Mortgagor, as tenant under the Ground
Lease, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender, in good faith, in reliance thereon.
Unless T-Mobile Borrower shall exercise its option to purchase the T-Mobile
Property pursuant to the Ground Lease, T-Mobile Borrower shall exercise each
individual option, if any, to extend or renew the term of the Ground Lease upon
demand by Lender made at any time within six (6) months of the last day upon
which any such option may be exercised, and T-Mobile Borrower hereby expressly
authorizes and appoints Lender its attorney-in-fact to exercise any such option
in the name of and upon behalf of T-Mobile Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest.
T-Mobile Borrower will not subordinate or consent to the subordination of the
Ground Lease to any mortgage, security deed, lease or other interest on or in
the landlord’s interest in all or any part of the T-Mobile Property, unless, in
each such case, the written consent of Lender shall have been first had and
obtained.
6. NOTICES AND REPORTING
     6.1 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “Notice”) shall be given
in writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile and confirmed by
facsimile answer back, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by Notice to the
other party): If to Lender: IXIS Real Estate Capital Inc., 9 West 57th Street,
36th Floor, New York, New York 10019; Attention: Real Estate Administration
(Gary DiGiuseppe), Telecopier: (212) 891-6851 with copies to: Brownstein Hyatt &
Farber, PC, 410 Seventeenth Street, 22nd Floor, Denver, Colorado 80202,
Attention: Ana Lazo Tenzer, Esq., Telecopier: (303) 223-0982; if to Borrower:
c/o Gladstone Commercial Corporation, 1521 Westbranch Drive, Suite 200, McLean,
Virginia 22102, Attention: Gary Gerson, Telecopier: (703) 287-5901, with a copy
to: Dickstein Shapiro Morin & Oshinsky LLP, Attention: James D. Kelly,
Telecopier: (202) 887-0689. A Notice shall be deemed to have been given: (a) in
the case of hand delivery, at the time of delivery; (b) in the case of
registered or certified mail, when delivered or the first attempted delivery on
a Business Day; (c) in the case of overnight delivery, upon the first attempted
delivery on a Business Day; or (d) in the case of facsimile transmission, when
sent and electronically confirmed.
     6.2 Borrower Notices and Deliveries. Borrower shall (a) give prompt written
notice to Lender of: (i) any litigation, governmental proceedings or claims or
investigations pending or threatened against Borrower or Borrower Representative
which might materially adversely affect Borrower’s or Borrower Representative’s
condition (financial or otherwise) or business or the Property; (ii) any
material adverse change in Borrower’s or Borrower Representative’s condition,
financial or otherwise, or of the occurrence of any Default or Event of Default
of which

44



--------------------------------------------------------------------------------



 



Borrower has knowledge; and (b) furnish and provide to Lender: (i) any
Securities and Exchange Commission or other public filings, if any, of Borrower,
Borrower Representative, Manager, or any Affiliate of any of the foregoing
within two (2) Business Days of such filing and (ii) all instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
reasonably requested, from time to time, by Lender. In addition, after request
by Lender (but no more frequently than twice in any year), Borrower shall
furnish to Lender within thirty (30) days, tenant estoppel certificates
addressed to Lender, its successors and assigns from each tenant at the Property
in form and substance reasonably satisfactory to Lender.
     6.3 Financial Reporting.
          6.3.1 Bookkeeping. Borrower shall keep on a calendar year basis, in
accordance with GAAP or any other accounting method as determined by Borrower
and acceptable to Lender in its reasonable discretion, consistently applied,
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and all items of income and expense and any services,
Equipment or furnishings provided in connection with the operation of the
Property, whether such income or expense is realized by Borrower, Manager or any
Affiliate of Borrower. Lender shall have the right from time to time during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or other Person maintaining them, and to make
such copies or extracts thereof as Lender shall reasonably require. After an
Event of Default has occurred and is continuing, Borrower shall pay any
reasonable third party out-of-pocket costs incurred by Lender to examine such
books, records and accounts, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.
          6.3.2 Annual Reports. Borrower shall furnish to Lender annually within
ninety (90) days after each calendar year, a complete copy of Guarantor’s
consolidated (which includes Borrower) annual financial statements certified by
an independent certified public accountant (accompanied by an unqualified
opinion from such accounting firm or independent certified public accountant) in
form and content reasonably acceptable to Lender, prepared in accordance with
GAAP or any other accounting method determined by Borrower and acceptable to
Lender, consistently applied, and containing balance sheets and statements of
profit and loss. Each such statement (x) shall be in form and substance
reasonably satisfactory to Lender, (y) shall set forth the financial condition
and the income and expenses for the property for the immediately preceding
calendar year, including statements of annual net Operating Income, and
(z) shall be accompanied by an Officer’s Certificate certifying (1) that such
statement is true, correct, complete and accurate in all material respects and
presents fairly the financial condition of the Property and has been prepared in
accordance with GAAP or any other accounting method as determined by Borrower
and approved by Lender consistently applied and (2) whether there exists a
Default or Event of Default, and if so, the nature thereof, the period of time
it has existed and the action then being taken to remedy it.
          6.3.3 Quarterly Reports. Borrower shall furnish to Lender within
thirty (30) days after the end of each calendar quarter, as applicable, the
following items: (i) year-to-date operating statements, noting Net Operating
Income and other information necessary and sufficient under GAAP or any other
accounting method of accounting as determined by

45



--------------------------------------------------------------------------------



 



Borrower and reasonably approved by Lender, consistently applied to fairly
represent the financial position and results of operation of the Property during
such calendar quarter, all in form satisfactory to Lender; (ii) a balance sheet
for such calendar quarter; (iii) quarterly, with respect to the T-Mobile
Property, a comparison of the budgeted income and expenses and the actual income
and expenses for each quarter and year-to-date for the Property; (iv) a
statement of the actual Capital Expenses made by Borrower during each calendar
quarter as of the last day of such calendar quarter; (v) a statement that
Borrower has not incurred any indebtedness other than indebtedness permitted
hereunder, (vi) [intentionally deleted]; and (vii) rent rolls identifying the
leased premises, names of all tenants, units leased, monthly rental and all
other charges payable under each Lease, date to which paid, term of Lease, date
of occupancy, and date of expiration. Each such statement shall be accompanied
by an Officer’s Certificate certifying (1) that such items are true, correct,
accurate, and complete in all material respects and fairly present the financial
condition and results of the operations of Borrower and the Property in
accordance with GAAP or any other accounting method as determined by Borrower
and approved by Lender, consistently applied (subject to year-end adjustments)
and (2) whether there exists an Event of Default, and if so, the nature thereof,
the period of time it has existed and the action then being taken to remedy it.
Notwithstanding the foregoing, Borrower shall notify Lender promptly in writing
of any material adverse change in the financial position of the Borrower or the
Property occurring during any calendar quarter.
          6.3.4 Other Reports. Borrower shall furnish to Lender, within ten
(10) Business Days after request, such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower, or
Borrower Representative as may be reasonably requested by Lender or any
applicable Rating Agency.
          6.3.5 Annual Budget. Borrower shall prepare and submit (or shall cause
Manager to prepare and submit) to Lender within thirty (30) days after a Cash
Management Period and by December 15th of each year thereafter during the Term
for approval by Lender, which approval shall not be unreasonably withheld or
delayed, a proposed pro forma budget for the Property for the succeeding
calendar year (the “Annual Budget”), and, promptly after preparation thereof,
any revisions to such Annual Budget. Lender’s failure to approve or disapprove
any Annual Budget or revision within thirty (30) days after Lender’s receipt
thereof shall be deemed to constitute Lender’s approval thereof. The Annual
Budget shall consist of (i) an operating expense budget (the “Operating Budget”)
showing, on a month-by-month basis, in reasonable detail, each line item of the
Borrower’s anticipated operating income and operating expenses (on a cash and
accrual basis), including amounts required to establish, maintain and/or
increase any monthly payments required hereunder, and (ii) a Capital Expense
budget (the “Capital Budget”) showing, on a month-by-month basis, in reasonable
detail, each line item of anticipated Capital Expenses. Lender acknowledges that
as of the date hereof, an Annual Budget is prepared only with respect to the
T-Mobile Property and not the Converting Property or the Spinners Properties,
and that no such Annual Budgets or other budgets are anticipated with regard to
the Converting Property or the Spinners Properties, unless and until a Cash
Management Period occurs and is continuing under this Agreement, and then only
to the extent required by Lender pursuant hereto.

46



--------------------------------------------------------------------------------



 



          6.3.6 Breach. If Borrower fails to provide to Lender or its designee
any of the financial statements, certificates, reports or information (the
“Required Records”) required by this Section 6.3.6 within thirty (30) days after
the date upon which such Required Record is due, Borrower shall pay to Lender,
at Lender’s option and in its discretion, an amount equal to $500 for each
Required Record that is not delivered; provided Lender has given Borrower at
least fifteen (15) days prior notice of such failure. In addition, thirty
(30) days after Borrower’s failure to deliver any Required Records, Lender shall
have the option, upon fifteen (15) days notice to Borrower to gain access to
Borrower’s books and records and prepare or have prepared at Borrower’s expense,
any Required Records not delivered by Borrower.
7. INSURANCE; CASUALTY; AND CONDEMNATION
     7.1 Insurance.
          7.1.1 Coverage. Borrower, at its sole cost, for the mutual benefit of
Borrower and Lender, shall obtain and maintain, or shall cause the tenants under
the Property Leases to obtain and maintain, during the Term the following
policies of insurance:
          (a) Property insurance insuring against loss or damage customarily
included under so called “all risk” or “special form” policies including fire,
lightning, flood, earthquake, vandalism, and malicious mischief, boiler and
machinery and coverage for damage or destruction caused by “War,” if available,
and the “certified” (as defined in the Terrorism Risk Insurance Act of 2002)
acts of terrorists (or such policies shall have no exclusion from coverage with
respect thereto) and such other insurable hazards as, under good insurance
practices, from time to time are insured against for other property and
buildings similar to the Property in nature, use, location, height, and type of
construction. Such insurance policy shall also insure costs of demolition and
increased cost of construction (which insurance for demolition and increased
cost of construction may contain a sub-limit satisfactory to Lender). Each such
insurance policy shall (i) be in an amount equal to the greater of (A) one
hundred percent (100%) of the then replacement cost of the Improvements without
deduction for physical depreciation, and (B) such amount as is necessary so that
the insurer would not deem Borrower a co-insurer under such policies, (ii) have
deductibles no greater than the lesser of $100,000 or five percent (5%) of Net
Operating Income per occurrence, (iii) be paid annually in advance and
(iv) contain an agreed amount replacement cost endorsement with a waiver of
depreciation, and shall cover, without limitation, all tenant improvements and
betterments that Borrower is required to insure pursuant to any Lease on a
replacement cost basis. If the insurance required under this subparagraph is not
obtained by blanket insurance policies, the insurance policy shall be endorsed
to also provide guaranteed building replacement cost to the Improvements and
such tenant improvements in an amount to be subject to the consent of Lender,
which consent shall not be unreasonably withheld, but in all events, not less
than would be required to restore the Property following a Casualty. Lender
shall be named Lender Loss Payee on a Standard Mortgagee Endorsement.
          (b) Flood insurance if any part of the Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, in an amount at least equal to the lesser of: (i) the greater of
(A) the then full replacement cost of the Property without deduction for
physical depreciation and (B) the unpaid Principal and (ii) the maximum limit of
coverage available under the National Flood Insurance Plan with respect to the
Property; provided, however, that Lender shall be entitled to require flood
insurance in amounts greater than the foregoing, in its discretion.

47



--------------------------------------------------------------------------------



 



          (c) Public liability insurance, including (i) ”Commercial General
Liability Insurance,” (ii) ”Owned,” “Hired” and “Non Owned Auto Liability”; and
(iii) umbrella liability coverage for personal injury, bodily injury, death,
accident and property damage, such insurance providing in combination not less
than $1,000,000 per occurrence, not less than $2,000,000 in the annual aggregate
and not less than $5,000,000 umbrella, each on a per location basis. If
aggregate limits are shared with other locations the coverage shall include
either (A) a “Per Location Aggregate Endorsement” or (B) the amount of umbrella
liability insurance to be provided shall be not less than $5,000,000 in excess
of the umbrella coverage set forth in the preceding sentence. The policies
described in this subsection shall also include coverage for elevators,
escalators, independent contractors, “Contractual Liability” (covering, to the
maximum extent permitted by law, Borrower’s obligation to indemnify Lender as
required under this Agreement and the other Loan Documents), “Products” and
“Completed Operations Liability” coverage.
          (d) Rental loss and/or business interruption insurance (i) with Lender
being named as “Lender Loss Payee,” (ii) in an amount equal to one hundred
percent (100%) of the projected Rents from the Property during the period of
restoration; and (iii) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of twelve
(12) months from the date that the Property is damaged, whichever first occurs,
and notwithstanding that the policy may expire prior to the end of such period.
The amount of such insurance shall be increased from time to time during the
Term as and when the estimated or actual Rents increase.
          (e) To the extent such equipment is located at the Property,
comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to the lease on a replacement cost basis
and in the minimum amount of $5,000,000.
          (f) Worker’s compensation insurance with respect to any employees of
Borrower, as required by any Legal Requirement.
          (g) During any period of repair or restoration, builder’s “all-risk”
insurance in an amount equal to not less than the full insurable value of the
Property, against such risks (including fire and extended coverage and collapse
of the Improvements to agreed limits) as Lender may request, in form and
substance acceptable to Lender, and coverage to compensate for the cost of
demolition and the increased cost of construction in an amount satisfactory to
Lender.
          (h) Such other insurance (including environmental liability insurance,
earthquake insurance and windstorm insurance) as may from time to time be
reasonably required by Lender in order to protect its interests.

48



--------------------------------------------------------------------------------



 



          7.1.2 Policies. All policies of insurance (the “Policies”) required
pursuant to Section 7.1.1 shall (i) be issued by companies approved by Lender
and licensed to do business in the State, with a claims paying ability rating of
“A” or better by S&P (and the equivalent by any other Rating Agency) and a
rating of A:VII or better in the current Best’s Insurance Report; (ii) name
Lender and its successors and/or assigns as their interests may appear as the
mortgagee (in the case of property and rent loss or business interruption
insurance) or an additional insured (in the case of liability insurance);
(iii) contain (in the case of property insurance) a Non-Contributory Standard
Mortgagee Clause and a Lender’s Loss Payable Endorsement, or their equivalents,
naming Lender as the Person to which all payments made by such insurance company
shall be paid; (iv) contain provisions permitting Borrower to waive its right of
subrogation against Lender; (v) be assigned and the originals thereof delivered
to Lender; (vi) contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest, including (A) endorsements providing that
neither Borrower, Lender nor any other party shall be a co-insurer under the
Policies, (B) that Lender shall receive at least thirty (30) days’ prior written
notice of any modification, reduction or cancellation of any of the Policies,
(C) an agreement whereby the insurer waives any right to claim any premiums and
commissions against Lender, provided that the policy need not waive the
requirement that the premium be paid in order for a claim to be paid to the
insured, and (D) providing that Lender is permitted to make payments to effect
the continuation of such Policy upon notice of cancellation due to non-payment
of premiums; (vii) in the event any insurance policy (except for general public
and other liability and workers compensation insurance) shall contain breach of
warranty provisions, such policy shall provide that with respect to the interest
of Lender, such insurance policy shall not be invalidated by and shall insure
Lender regardless of (A) any act, failure to act or negligence of or violation
of warranties, declarations or conditions contained in such policy by any named
insured, (B) the occupancy or use of the premises for purposes more hazardous
than permitted by the terms thereof, or (C) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of the Loan Documents; and
(viii) be satisfactory in form and substance to Lender and approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds. Borrower
shall pay or cause the tenants under the Property Leases to pay the premiums for
such Policies (the “Insurance Premiums”) as the same become due and payable and
furnish to Lender evidence of the renewal of each of the Policies together with
(unless such Insurance Premiums have been paid by Lender pursuant to
Section 3.3) receipts for or other evidence of the payment of the Insurance
Premiums reasonably satisfactory to Lender. If Borrower does not furnish such
evidence and receipts at least fifteen (15) days prior to the expiration of any
expiring Policy, then Lender may, but shall not be obligated to, procure such
insurance and pay the Insurance Premiums therefor, and Borrower shall reimburse
Lender for the cost of such Insurance Premiums within five (5) Business Days of
demand, with interest accruing at the Default Rate. Borrower shall deliver to
Lender a certified copy of each Policy within thirty (30) days after its
effective date. Notwithstanding the foregoing, Lender agrees that it is
acceptable for the property insurance carrier insurer of the 255 Spring Street,
Clintonville, Wisconsin portion of the Property to be rated BBB by S&P, A+XV by
the current Best’s Insurance Reports and AA- by Fitch.
     7.2 Casualty.
          7.2.1 Notice; Restoration. If the Property is damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt notice thereof to Lender. Following the occurrence of a Casualty,
Borrower, provided that with respect to an Insured Casualty the insurance
proceeds are made available to Borrower as provided in Section 7.4 below, shall
promptly proceed to restore, repair, replace or rebuild the Property, and/or
cause the tenants under the Property Leases to so proceed as provided in the
Property Leases, in accordance with Legal Requirements to be of at least equal
value and of substantially the same character as prior to such damage or
destruction.

49



--------------------------------------------------------------------------------



 



          7.2.2 Settlement of Proceeds. If a Casualty covered by any of the
Policies (an “Insured Casualty”) occurs where the loss does not exceed $250,000,
provided no Default or Event of Default has occurred and is continuing, Borrower
may settle and adjust any claim without the prior consent of Lender; provided
such adjustment is carried out in a competent and timely manner, and Borrower is
hereby authorized to collect and receipt for the insurance proceeds (the
“Proceeds”). In the event of an Insured Casualty where the loss equals or
exceeds $250,000 (a “Significant Casualty”), Lender may, in its sole discretion,
settle and adjust any claim without the consent of Borrower and agree with the
insurer(s) on the amount to be paid on the loss, and the Proceeds shall be due
and payable solely to Lender and held by Lender in the Casualty/Condemnation
Subaccount and disbursed in accordance herewith. If Borrower or any party other
than Lender is a payee on any check representing Proceeds with respect to a
Significant Casualty, Borrower shall immediately endorse, and cause all such
third parties to endorse, such check payable to the order of Lender. Borrower
hereby irrevocably appoints Lender as its attorney-in-fact, coupled with an
interest, to endorse such check payable to the order of Lender. The reasonable
out-of-pocket expenses incurred by Lender in the settlement, adjustment and
collection of the Proceeds shall become part of the Debt and shall be reimbursed
by Borrower to Lender within thirty (30) days of written request therefor.
     7.3 Condemnation.
          7.3.1 Notice; Restoration. Borrower shall promptly give Lender notice
of the actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Property of which Borrower receives notice (a
“Condemnation”) and shall deliver to Lender copies of any and all papers served
in connection with such Condemnation. Following the occurrence of a
Condemnation, Borrower, regardless of whether an Award is available (but
provided that any Award paid to and held by Lender shall be made available to
Borrower as provided herein), shall promptly proceed to restore, repair, replace
or rebuild the Property, and/or shall cause the tenants under any Property
Leases to so proceed, in accordance with Legal Requirements to the extent
practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation.
          7.3.2 Collection of Award. Lender is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment in respect of a Condemnation
(an “Award”) and to make any compromise, adjustment or settlement in connection
with such Condemnation. Notwithstanding any Condemnation (or any transfer made
in lieu of or in anticipation of such Condemnation), Borrower shall continue to
pay the Debt at the time and in the manner provided for in the Loan Documents,
and the Debt shall not be reduced unless and until any Award shall have been
actually received and applied by Lender to expenses of collecting the Award and
to discharge of the Debt. Lender shall not be limited to the interest paid on
the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided in the Note (or Undefeased
Note, as the case may be). If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether

50



--------------------------------------------------------------------------------



 



or not a deficiency judgment on the Note shall be recoverable or shall have been
sought, recovered or denied, to receive all or a portion of the Award sufficient
to pay the Debt. Borrower shall cause any Award that is payable to Borrower to
be paid directly to Lender. Lender shall hold such Award in the
Casualty/Condemnation Subaccount and disburse such Award in accordance with the
terms hereof.
     7.4 Application of Proceeds or Award.
          7.4.1 Application to Restoration. If an Insured Casualty or
Condemnation occurs where (i) [intentionally deleted], (ii) in the reasonable
judgment of Lender, the Property can be restored within the earliest to occur of
(x) twelve (12) months from the date of the Insured Casualty or Condemnation,
(y) six (6) months before the Stated Maturity Date and (z) the expiration of the
rental or business interruption insurance with respect thereto, to the
Property’s pre-existing condition and utility as existed immediately prior to
such Insured Casualty or Condemnation and to an economic unit not less valuable
and not less useful than the same was immediately prior to the Insured Casualty
or Condemnation, and after such restoration will adequately secure the Debt and
(iii) no Default or Event of Default shall have occurred and be then continuing,
then the Proceeds or the Award, as the case may be (after reimbursement of any
expenses incurred by Lender), shall be applied to reimburse Borrower for the
cost of restoring, repairing, replacing or rebuilding the Property (the
“Restoration”), in the manner set forth herein. Borrower shall commence and
diligently prosecute such Restoration. Notwithstanding the foregoing, in no
event shall Lender be obligated to apply the Proceeds or Award to reimburse
Borrower for the cost of Restoration unless, in addition to satisfaction of the
foregoing conditions, both (x) Borrower shall pay (and if required by Lender,
Borrower shall deposit with Lender in advance) all costs of such Restoration in
excess of the net amount of the Proceeds or the Award to be made available
pursuant to the terms hereof; and (y) Lender shall have received evidence
reasonably satisfactory to it that during the period of the Restoration, the
Rents will be at least equal to the sum of the operating expenses and Debt
Service, as reasonably determined by Lender.
          7.4.2 Application to Debt. Except as provided in Section 7.4.1, any
Proceeds and/or Award may, at the option of Lender in its discretion, be applied
to the payment of (i) accrued but unpaid interest on the Note, (ii) the unpaid
Principal and (iii) other charges due under the Note and/or any of the other
Loan Documents, or applied to reimburse Borrower for the cost of any
Restoration, in the manner set forth in Section 7.4.3. Any such prepayment of
the Loan shall be without any Yield Maintenance Premium, unless an Event of
Default has occurred and is continuing at the time the Proceeds are received
from the insurance company or the Award is received from the condemning
authority, as the case may be, in which event Borrower shall pay to Lender an
additional amount equal to the Yield Maintenance Premium, if any, that may be
required with respect to the amount of the Proceeds or Award applied to the
unpaid Principal. After any such application to the unpaid Principal, the
remaining unpaid Principal shall be reamortized over the remaining term hereof.
          7.4.3 Procedure for Application to Restoration. If Borrower is
entitled to reimbursement out of the Proceeds or an Award held by Lender, such
Proceeds or Award shall be disbursed from time to time from the
Casualty/Condemnation Subaccount upon Lender being furnished with (i) evidence
satisfactory to Lender of the estimated cost of completion of the

51



--------------------------------------------------------------------------------



 



Restoration, (ii) a fixed price or guaranteed maximum cost construction contract
for Restoration satisfactory to Lender, (iii) prior to the commencement of
Restoration, all immediately available funds in addition to the Proceeds or
Award that in Lender’s judgment are required to complete the proposed
Restoration, (iv) such architect’s certificates, waivers of lien, contractor’s
sworn statements, title insurance endorsements, bonds, plats of survey, permits,
approvals, licenses and such other documents and items as Lender may reasonably
require and approve in Lender’s discretion, and (v) all plans and specifications
and construction contracts for such Restoration, such plans and specifications
and construction contracts to be approved by Lender prior to commencement of any
work. Lender may, at Borrower’s expense, retain a consultant to review and
approve all requests for disbursements, which approval shall also be a condition
precedent to any disbursement. No payment made prior to the final completion of
the Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time; funds other than the Proceeds or Award shall be
disbursed prior to disbursement of such Proceeds or Award; and at all times, the
undisbursed balance of such Proceeds or Award remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Provided no Default or Event of Default then exists, any surplus that remains
out of the Proceeds held by Lender after payment of such costs of Restoration
shall be paid to Borrower. Any surplus that remains out of the Award received by
Lender after payment of such costs of Restoration shall, in the discretion of
Lender, be retained by Lender and applied to payment of the Debt or returned to
Borrower.
8. DEFAULTS
     8.1 Events of Default. An “Event of Default” shall exist with respect to
the Loan if any of the following shall occur:
          (a) any portion of the Debt is not paid when due or any other amount
under Section 3.10(a)(i) through (vii) is not paid in full when due (unless
during a Cash Management Period sufficient funds are available in the relevant
Subaccount on the applicable due date);
          (b) any of the Taxes are not paid when due (unless Lender is paying
such Taxes pursuant to Section 3.3), subject to Borrower’s right to contest
Taxes in accordance with Section 5.2;
          (c) the Policies are not kept in full force and effect, or are not
delivered to Lender upon request;
          (d) a Transfer other than a Permitted Transfer occurs;
          (e) any representation or warranty made in any Loan Document, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished by Borrower or Guarantor in connection with any Loan
Document, shall be false or misleading in any material respect as of the date
the representation or warranty was made;

52



--------------------------------------------------------------------------------



 



          (f) Borrower, Borrower Representative or Guarantor shall make an
assignment for the benefit of creditors, or (ii) generally not be paying its
debts as they become due, to the extent that rents from the Property are
available to pay its debts; provided however, with respect to Guarantor, unless
a replacement guarantor acceptable to Lender in its sole discretion exercised in
good faith executes a guaranty agreement in the form of the Guaranty of Recourse
Obligations dated of even date herewith within thirty (30) days;
          (g) a receiver, liquidator or trustee shall be appointed for Borrower,
Borrower Representative or Guarantor; or Borrower, Borrower Representative or
Guarantor shall be adjudicated a bankrupt or insolvent; or any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Borrower Representative or Guarantor, as the case
may be; or any proceeding for the dissolution or liquidation of Borrower,
Borrower Representative or Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Borrower Representative or Guarantor, as the case may
be, only upon the same not being discharged, stayed or dismissed within sixty
(60) days;
          (h) any covenant contained in Sections 5.11.1 (a) — (f), 5.12, 5.14,
5.15 or 5.16 is breached;
          (i) except as expressly permitted hereunder, the actual or threatened
alteration, improvement, demolition or removal of all or any of portion of the
Improvements without the prior written consent of Lender or the physical waste
of any portion of the Property;
          (j) an Event of Default as defined or described elsewhere in this
Agreement or an event of default under any other Loan Document after applicable
notice and grace periods, if any;
          (k) a default occurs under any term, covenant or provision set forth
herein or in any other Loan Document which specifically contains a notice
requirement or grace period and such notice has been given and such grace period
has expired;
          (l) [intentionally deleted];
          (m) a default shall be continuing under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not
otherwise specified in this Section 8.1, for ten (10) days after notice to
Borrower (or Guarantor, if applicable) from Lender, in the case of any default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other default; provided, however,
that if such non-monetary default is susceptible of cure but cannot reasonably
be cured within such thirty (30)-day period, and Borrower (or Guarantor, if
applicable) shall have commenced to cure such default within such thirty
(30)-day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30)-day period shall be extended for an additional period of
time as is reasonably necessary for Borrower (or Guarantor, if applicable) in
the exercise of due diligence to cure such default, such additional period not
to exceed ninety (90) days;
          (n) [intentionally deleted.]
          (o) Any Event of Default, or event which with the passage of time or
the giving of notice, or both would constitute an Event of Default, occurs under
the Ground Lease, the Indenture, the Direct Pay Agreement or any other Bond
Document.

53



--------------------------------------------------------------------------------



 



     8.2 Remedies.
          8.2.1 Acceleration. Upon the occurrence of an Event of Default (other
than an Event of Default described in paragraph (f) or (g) of Section 8.1) and
at any time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Property; including declaring the Debt to be immediately due and payable
(including unpaid interest), Default Rate interest, Late Payment Charges, Yield
Maintenance Premium and any other amounts owing by Borrower), without notice or
demand; and upon any Event of Default described in paragraph (f) or (g) of
Section 8.1, the Debt (including unpaid interest, Default Rate interest, Late
Payment Charges, Yield Maintenance Premium and any other amounts owing by
Borrower) shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained in any Loan Document to the contrary notwithstanding.
          8.2.2 Remedies Cumulative. Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under the Loan Documents or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared, or be automatically, due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth in the Loan Documents. Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing, (i) to the extent permitted by applicable law, Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all Liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Property, the Mortgage has been foreclosed, the Property has been sold and/or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full. To the extent permitted by applicable law, nothing contained in any Loan
Document shall be construed as requiring Lender to resort to any portion of the
Property for the satisfaction of any of the Debt in preference or priority to
any other portion, and Lender may seek satisfaction out of the entire Property
or any part thereof, in its discretion.
          8.2.3 Severance. Lender shall have the right from time to time to
sever the Note and the other Loan Documents into one or more separate notes,
mortgages and other security documents (and, in connection therewith, to
bifurcate or otherwise modify the nature of the collateral that secures such
notes) in such denominations and priorities of payment and liens as Lender shall
determine in its discretion for purposes of evidencing and enforcing its rights
and

54



--------------------------------------------------------------------------------



 



remedies. Borrower shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such severance, Borrower
ratifying all that such attorney shall do by virtue thereof.
          8.2.4 Delay. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Mortgage to the extent necessary
to foreclose on all or any portion of the Property, the Rents, the Cash
Management Accounts or any other collateral.
          8.2.5 Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five Business Days after Borrower’s receipt of written notice thereof
from Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Debt (and to the extent permitted under applicable laws,
secured by the Mortgage and other Loan Documents) and shall bear interest
thereafter at the Default Rate. Notwithstanding the foregoing, Lender shall have
no obligation to send notice to Borrower of any such failure.
9. SECONDARY MARKET PROVISIONS
     9.1 Transfer of Loan. Lender may, at any time, sell, transfer or assign the
Loan, the Loan Documents and any or all servicing rights with respect thereto,
or grant participations therein or issue mortgage pass through certificates or
other securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”) secured by or evidencing
ownership interests in the Note and the Mortgage (each such sale, assignment,
participation and/or securitization, a “Secondary Market Transaction”). Lender
may forward to each purchaser, transferee, assignee, servicer, participant,
investor in such Securities or any Rating Agency (all of the foregoing entities
collectively referred to as the “Investor”) and each prospective Investor, all
documents and information which Lender now has or may hereafter acquire relating
to the Loan and to Borrower, the Borrower Representative and Guarantor and the
Property, whether furnished by Borrower, the Borrower Representative, Guarantor
or otherwise, as Lender determines necessary or appropriate. Borrower, the
Borrower Representative and Guarantor agree to cooperate with Lender in
connection with any transfer made or any Securities created pursuant to this
Section. Borrower shall also promptly furnish

55



--------------------------------------------------------------------------------



 



and Borrower, the Borrower Representative, Guarantor consent to Lender
furnishing to such Investors or such prospective Investors or Rating Agency any
and all available information concerning the Property, the Leases, the financial
condition of Borrower, the Borrower Representative and Guarantor (the “Provided
Information”) as may be requested by Lender, any Investor or any prospective
Investor or Rating Agency (including, but not limited to, copies of information
previously supplied to Lender) in connection with any sale, transfer or
participation interest. In addition to any other obligations Borrower may have
hereunder, Borrower shall execute such amendments to the Loan Documents and
Borrower’s organizational documents as may be requested by the holder of the
Note or any Investor to effect the assignment of the Note and the other Loan
Documents and/or issuance of Securities including (i) bifurcating the Note into
two or more notes and/or splitting the Mortgage into two or more mortgages of
the same or different priorities or otherwise as determined by and acceptable to
Lender or (ii) dividing the Note into multiple components corresponding to
tranches of certificates to be issued in a Secondary Market Transaction each
having a notional balance and an interest rate determined by Lender; provided,
however, that Borrower shall not be required to modify or amend any Loan
Document if the overall effect of such modification or amendment would
(y) change the initial weighted average interest rate, the maturity or the
amortization of principal set forth in the Note, or (z) modify or amend any
other material economic term of the Note or the other Loan Documents. Lender
will pay all costs and expenses associated with a Secondary Market Transaction.
     9.2 Use of Information. Borrower understands that all or any portion of the
Provided Information may be included in disclosure documents in connection with
a Secondary Market Transaction. Lender may require Borrower to review and
approve a brief narrative asset summary of the Loan, Manager, the Property and
Borrower (and its ownership), and Borrower shall cooperate with Lender in
updating the Provided Information for inclusion or summary in the narrative
asset summary or for other use reasonably required in connection with a
Secondary Market Transaction by providing all current information pertaining to
the Loan, Borrower, Manager and the Property necessary to keep the narrative
asset summary accurate and complete in all material respects with respect to
such matters.
     9.3 Borrower Indemnity. Borrower shall indemnify Lender for any losses,
claims, damages or liabilities (“Liabilities”) arising out of or based upon the
omission of any material fact in the Provided Information or the failure to
correct any misstatement in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and shall reimburse Lender for any legal or
other expenses actually incurred by Lender in connection with defending or
investigating the Liabilities.
     9.4 [Intentionally Deleted.]
10. MISCELLANEOUS
     10.1 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower, except that Lender may bring
a foreclosure action, an action for specific performance

56



--------------------------------------------------------------------------------



 



or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest and rights under the Loan Documents, or in the
Property, the Rents or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender, and Lender shall not sue for, seek or
demand any deficiency judgment against Borrower in any such action or proceeding
under or by reason of or under or in connection with any Loan Document. The
provisions of this Section shall not, however, (i) constitute a waiver, release
or impairment of any obligation evidenced or secured by any Loan Document; (ii)
impair the right of Lender to name Borrower as a party defendant in any action
or suit for foreclosure and sale under the Mortgage; (iii) affect the validity
or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver; (v)
impair the enforcement of the Assignment of Leases; (vi) constitute a
prohibition against Lender to commence any other appropriate action or
proceeding in order for Lender to fully realize the security granted by the
Mortgage or to exercise its remedies against the Property; or (vii) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following (all such liability and obligation of Borrower for
any or all of the foregoing being referred to herein as “Borrower’s Recourse
Liabilities”): (a) fraud or intentional misrepresentation by Borrower or any
guarantor in connection with the Loan; (b) [intentionally deleted]; (c) the
breach of any representation, warranty, covenant or indemnification in any Loan
Document concerning Environmental Laws or Hazardous Substances, including
Sections 4.19 and 5.7, and clauses (viii) through (xi) of Section 5.18;
(d) physical waste occurring as a result of the gross negligence or willful
misconduct of the Borrower or after an Event of Default, the removal or disposal
of any portion of the Property; (e) the misapplication or conversion by Borrower
of (x) any Proceeds paid by reason of any Insured Casualty, (y) any Award
received in connection with a Condemnation, or (z) any Rents, refund of Taxes or
amounts in any Subaccount (including any distributions or payments to
members/partners/shareholders of Borrower during a period which Lender did not
receive the full amounts required to be paid to Lender under the Loan
Documents); (f) [intentionally deleted]; (g) any security deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Mortgage or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof; and (h) [intentionally
deleted.}
Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt in accordance with
the Loan Documents, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Debt shall be fully recourse to Borrower in
the event that one or more of the following occurs (each, a “Springing Recourse
Event”): (i) an Event of Default described in Section 8.1(d) shall have occurred
or (ii) a breach of the covenant set forth in

57



--------------------------------------------------------------------------------



 



Section 5.12, or (iii) the occurrence of any condition or event described in
either (y) Section 8.1(f), or (z) Section 8.1(g) and, with respect to such
condition or event described in Section 8.1(g), either Borrower, Borrower
Representative, Guarantor or any Person owning an interest (directly or
indirectly) in Borrower, Borrower Representative or Guarantor (other than the
holder of any publicly traded shares or securities of Guarantor who are not
officers or directors of Guarantor) causes such event or condition to occur (by
way of example, but not limitation, such Person seeks the appointment of a
receiver or files a bankruptcy petition), consents to, aids, solicits, supports,
or otherwise cooperates or colludes to cause such condition or event to occur or
fails to contest such condition or event.
     10.2 Brokers and Financial Advisors. Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders who will not be paid from the proceeds of the Loan at closing.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, liabilities, costs and expenses (including attorneys’ fees, whether
incurred in connection with enforcing this indemnity or defending claims of
third parties) of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein. The provisions of this Section 10.2 shall
survive the expiration and termination of this Agreement and the repayment of
the Debt. Borrower, Borrower Representative, and any sponsor of Borrower
acknowledge and agree that Lender and any of Lender’s agents or correspondents,
reserve the right, in their sole and absolute discretion, to provide additional
compensation to any broker, correspondent or originator of the Loan.
     10.3 Retention of Servicer. Lender reserves the right to retain the
Servicer and any special servicer to act as its agent(s) hereunder with such
powers as are specifically delegated to the Servicer and any special servicer by
Lender, whether pursuant to the terms of this Agreement, any pooling and
servicing agreement or similar agreement entered into as a result of a Secondary
Market Transaction, the Deposit Account Agreement or otherwise, together with
such other powers as are reasonably incidental thereto. Borrower shall pay any
reasonable fees and expenses of the Servicer and any special servicer in
connection with a Defeasance, release of the Property, assumption or
modification of the Loan, enforcement of the Loan Documents or workout or
restructure or any other action taken by Servicer or any special servicer
hereunder on behalf of Lender.
     10.4 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as any of the Debt is unpaid or such longer period if expressly set
forth in this Agreement. All Borrower’s and Lender’s covenants and agreements in
this Agreement shall inure to the benefit of the respective legal
representatives, successors and assigns of Lender or Borrower (as applicable).
     10.5 Lender’s Discretion. Whenever pursuant to this Agreement or any other
Loan Document, Lender exercises any right given to it to approve or disapprove,
or consent or withhold consent, or any arrangement or term is to be satisfactory
to Lender or is to be in Lender’s discretion, the decision of Lender to approve
or disapprove, to consent or withhold consent, or to decide whether arrangements
or terms are satisfactory or not satisfactory, or acceptable or unacceptable or
in Lender’s discretion shall (except as is otherwise specifically herein
provided) be in the sole discretion of Lender and shall be final and conclusive.

58



--------------------------------------------------------------------------------



 



     10.6 Governing Law.
          (a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, PROVIDED THAT, TO THE EXTENT ANY OF SUCH
LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, SUCH FEDERAL LAW SHALL SO
GOVERN AND BE CONTROLLING.
          (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT OF COMPETENT JURISDICTION OVER THE COUNTY OF NEW YORK AND
BORROWER AND LENDER EACH WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER AND
LENDER EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. BORROWER AND LENDER EACH DOES HEREBY CONSENT AND
AGREE TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO BORROWER AND LENDER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION
6.1 HEREOF, AND EACH CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN
EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).
     10.7 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances. Neither any failure nor any
delay on the part of Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under any Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under the Loan Documents, or to declare an
Event of Default for failure to effect prompt payment of any such other amount.

59



--------------------------------------------------------------------------------



 



     10.8 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.
     10.9 Headings/Exhibits. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.
     10.10 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     10.11 Preferences. Upon the occurrence and continuance of an Event of
Default, Lender shall have the continuing and exclusive right to apply or
reverse and reapply (or having so applied, to reverse and reapply) any and all
payments by Borrower to any portion of the Debt. To the extent Borrower makes a
payment to Lender, or Lender receives proceeds of any collateral, which is in
whole or in part subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Debt or part thereof intended to be satisfied shall be revived and continue in
full force and effect, as if such payment or proceeds had not been received by
Lender. This provision shall survive the expiration or termination of this
Agreement and the repayment of the Debt.
     10.12 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.
     10.13 Remedies of Borrower. If a claim or adjudication is made that Lender
or any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or

60



--------------------------------------------------------------------------------



 



proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment. Borrower specifically waives any
claim against Lender and its agents, including Servicer, with respect to actions
taken by Lender or its agents on Borrower’s behalf, except for the gross
negligence or willful misconduct of Servicer.
     10.14 Prior Agreements. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.
     10.15 Offsets, Counterclaims and Defenses. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
     10.16 Publicity. All news releases, publicity or advertising by Borrower or
its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender, a Loan purchaser, the Servicer
or the trustee in a Secondary Market Transaction, shall be subject to the prior
written approval of Lender; provided, however that the Guarantor or its
Affiliates shall be each entitled to make without the approval of Lender any
public announcement of, or any public filing relating to the foregoing, if such
announcement is required to comply with laws or any listing agreement with any
national securities exchange or inter-dealer quotation system or in the opinion
of legal counsel a disclosure directly resulting from Guarantor’s status as a
public company. Lender shall have the right to issue any of the foregoing
without Borrower’s approval
     10.17 No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrower), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the

61



--------------------------------------------------------------------------------



 



fullest amount otherwise called for thereunder. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Loan shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Debt does not exceed the
maximum lawful rate from time to time in effect and applicable to the Debt for
so long as the Debt is outstanding. Notwithstanding anything to the contrary
contained in any Loan Document, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
     10.18 Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that each is represented by separate counsel in connection with the negotiation
and drafting of the Loan Documents and that the Loan Documents shall not be
subject to the principle of construing their meaning against the party that
drafted them.
     10.19 No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than the Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.
     10.20 Yield Maintenance Premium. Borrower acknowledges that (a) Lender is
making the Loan in consideration of the receipt by Lender of all interest and
other benefits intended to be conferred by the Loan Documents that is not
prepayable prior to the Stated Maturity Date and (b) if payments of Principal
are made to Lender prior to the regularly scheduled due date for such payment,
for any reason whatsoever, including as a result of Lender’s acceleration of the
Loan after an Event of Default, by operation of law or otherwise, Lender will
not receive all such interest and other benefits and may, in addition, incur
costs. For these reasons, and to induce Lender to make the Loan, Borrower
expressly waives any right or privilege to prepay the Loan except as otherwise
may be specifically permitted herein and agrees that, except as expressly
provided in Sections 2.3.4 and 7.4.2, all prepayments, if any, will be
accompanied by the Yield Maintenance Premium. Such Yield Maintenance Premium
shall be required whether payment is made by Borrower, by a Person on behalf of
Borrower, or by the purchaser at any foreclosure sale, and may be included in
any bid by Lender at such sale. Borrower further acknowledges that (A) it is a
knowledgeable real estate developer and/or investor; (B) it fully understands
the effect of the provisions of this Section 10.20, as well as the other
provisions of the Loan Documents; (C) the making of the Loan by Lender at the
Interest Rate and other terms set forth in the Loan Documents are sufficient
consideration for Borrower’s obligation to pay a Yield Maintenance Premium (if
required); and (D) Lender would not make the Loan on the terms set forth herein
without the inclusion of such provisions. Borrower also acknowledges that the
provisions of this Agreement limiting the right of prepayment and providing for
the payment of the Yield Maintenance Premium and other charges specified herein
were independently negotiated and bargained for, and constitute a specific
material part of the consideration given by Borrower to Lender for the making of
the Loan except as expressly permitted hereunder.

62



--------------------------------------------------------------------------------



 



     10.21 Assignment. The Loan, the Note, the Loan Documents and/or Lender’s
rights, title, obligations and interests therein may be assigned by Lender and
any of its successors and assigns to any Person at any time in its discretion,
in whole or in part, whether by operation of law (pursuant to a merger or other
successor in interest) or otherwise. Upon such assignment, all references to
Lender in this Loan Agreement and in any Loan Document shall be deemed to refer
to such assignee or successor in interest and such assignee or successor in
interest shall thereafter stand in the place of Lender. Borrower may not assign
its rights, title, interests or obligations under this Loan Agreement or under
any of the Loan Documents.
     10.22 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
[NO FURTHER TEXT ON THIS PAGE]

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.

              2525 N WOODLAWN VSTRM WICHITA KS, LLC,
a Delaware limited liability company
 
       
 
  By:    
 
       
 
      Name:
Its: Vice President
 
            CI05 CLINTONVILLE WI LLC, a Delaware
limited liability company
 
       
 
  By:    
 
       
 
      Name:
Its: Vice President
 
            MSI05-3 LLC, a Delaware limited liability company
 
       
 
  By:    
 
       
 
      Name:
Its: Vice President
 
            IXIS REAL ESTATE CAPITAL INC.
 
       
 
  By:    
 
       
 
      Name:
Title:
 
       
 
  By:    
 
       
 
      Name:
Title:

 



--------------------------------------------------------------------------------



 



Schedule 1
Index of Other Definitions
“Act” – Schedule 4
“Annual Budget” — 6.3.5
“Applicable Taxes” — 2.2.3
“Award” — 7.3.2
“Bankruptcy Action” – Schedule 4
“Bankruptcy Code” – Mortgage
“Bankruptcy Proceeding” — 4.7
“Borrower’s Recourse Liabilities” — 10.1
“Buyer” — 5.16
“Capital Budget” — 6.3.5
“Capital Reserve Subaccount” — 3.4
“Cash Management Accounts” — 3.9
“Casualty” — 7.2.1
“Casualty/Condemnation Prepayment” — 2.3.2
“Casualty/Condemnation Subaccount” — 3.7
“Clearing Account” — 3.1
“Clearing Bank” — 3.1
“Condemnation” — 7.3.1
“Defeasance” — 2.3.3
“Defeasance Date” — 2.3.3
“Defeasance Deposit” — 2.3.3
“Defeased Note” — 2.3.3
“Deposit Account” — 3.1
“Direct Pay Agreement” – Definition of Ground Lease
“Eligible Account” — Deposit Account Agreement
“Embargoed Person” – 5.19
“Environmental Laws” — 4.19
“Equipment” — Mortgage
“Full Defeasance” — 2.3.3
“Hazardous Substances” — 4.19
“Improvements” — Mortgage
“Indemnified Liabilities” — 5.18
“Indemnified Party” — 5.18
“Independent Director” – Schedule 4
“Independent Manager” – Schedule 4
“Insurance Premiums” — 7.1.2
“Insured Casualty” — 7.2.2
“Investor” — 9.1
“Late Payment Charge” — 2.5.3
“Liabilities” — 9.3
“Licenses” — 4.10
“Loan” — 2.1

Schedule 1 - 1



--------------------------------------------------------------------------------



 



“Monthly Debt Service Payment Amount” — 2.2.1
“Monthly Debt Service Subaccount” – 3.10(a)
“New Mezzanine Loan” – 9.4
“Notice” — 6.1
“Operating Budget” — 6.3.5
“Operating Expense Subaccount” — 3.6
“Partial Defeasance” — 2.3.3
“Permitted Investments” — Deposit Account Agreement
“Policies” — 7.1.2
“Principal” — 2.1
“Proceeds” — 7.2.2
“Provided Information” — 9.1
“Registration Statement” — 9.1.3
“Remedial Work” — 5.7.2
“Rent Roll” — 4.15
“Required Repairs Subaccount” — 3.2.2
“Required Records” — 6.3.6
“Required Repairs” — 3.2.1
“Required Repairs Subaccount” — 3.2.2
“Restoration” — 7.4.1
“Rollover Reserve Subaccount” — 3.5
“Scheduled Defeasance Payments” — 2.3.3
“Secondary Market Transaction” — 9.1
“Securities” — 9.1.1
“Security Agreement” — 2.3.3
“Security Deposit Account” — 3.8
“Security Deposit Subaccount” — 3.8
“Significant Casualty” — 7.2.2
“Single Member Bankruptcy Remote LLC” – Schedule 4
“Sole Member” – Schedule 4
“Special Member” – Schedule 4
“Special Purpose Bankruptcy Remote Entity” – Schedule 4
“Special Transfer” — 5.16
“Springing Recourse Event” – 10.1
“Subaccounts” — 3.1
“Successor Borrower” — 2.3.3
“Successor Guarantor” – 5.16
“Tax and Insurance Subaccount” — 3.3
“Undefeased Note” — 2.3.3

Schedule 1 - 2



--------------------------------------------------------------------------------



 



Schedule 2
Required Repairs
Converting Property: Borrower shall perform or shall cause the tenant under the
Property Lease for the Converting Property to perform on or before June 1, 2006
the roof replacement required pursuant to that certain side letter dated as of
October 31, 2005 between CI05 Clintonville WI LLC, RF Associates, LLC and
Converting, Inc.
Spinners Property: Borrower shall perform or shall cause the tenant under the
Property Lease for the Spinners Property to perform on or before August 31, 2010
the deferred capital improvements required pursuant to that certain side letter
dated September 1, 2005 between MSI05-3 LLC and Metal Spinners, Inc.

Schedule 2 - 1



--------------------------------------------------------------------------------



 



Schedule 3
Organization of Borrower

    Last Updated 01/24/06
Pending Entities: None
GLADSTONE COMMERCIAL
ORGANIZATION CHART

(FLOW CHART) [w20420w2042001.gif]

1% GP

GCLP

Business Trust I

GCLP

Business Trust II

CI05 Clintonville WI LLC (DE) 2525 N. Woodlawn VStrm Wichita KS, LLC (DE)
MSI05-3 LLC (DE) Gladstone Commercial Partners, LLC (DE)

100% Interest Last Updated 01/24/06 Pending Entities: None 100% Interest 100%
Membership Interest 99% LP Interest 100% Membership Interest

Gladstone Commercial Limited Partnership (DE) Gladstone Commercial Corporation
(MD) GLADSTONE COMMERCIAL ORGANIZATION CHART

Schedule 3 - 1



--------------------------------------------------------------------------------



 



Schedule 4
Definition of Special Purpose Bankruptcy Remote Entity
A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter
     (i) was and will be organized solely for the purpose of (A) owning the
Property or (B) acting as a general partner of the limited partnership that owns
the Property or member of the limited liability company that owns the Property;
     (ii) has not engaged and will not engage in any business unrelated to
(A) the ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;
     (iii) has not had and will not have any assets other than those related to
the Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;
     (iv) has not engaged, sought or consented to and will not engage in, seek
or consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, or operating agreement (as
applicable);
     (v) if such entity is a limited partnership, has and will have, as its only
general partner a single purpose entity that is a corporation;
     (vi) if such entity is a corporation, has and will have at least one
Independent Director, and has not caused or allowed and will not cause or allow
the board of directors of such entity to take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless all of the directors and an Independent Director shall have
participated in such vote;
     (vii) if such entity is a limited liability company, has and will have at
least one member that has been and will be a single purpose entity that is the
managing member of such limited liability company;
     (viii) if such entity is a limited liability company, has and will have
articles of organization, a certificate of formation and/or an operating
agreement, as applicable, providing that (A) such entity will dissolve only upon
the bankruptcy of the managing member, (B) the vote of a majority-in-interest of
the remaining members is sufficient to continue the life of the limited
liability company in the event of such bankruptcy of the managing member and
(C) if the vote of a majority-in-interest of the remaining members to continue
the life of the limited liability company following the bankruptcy of the
managing member is not obtained, the limited liability company may not liquidate
the Property without the consent of the applicable Rating

Schedule 4 - 1



--------------------------------------------------------------------------------



 



Agencies for as long as the Loan is outstanding;
     (ix) has not, and without the unanimous consent of all of its partners,
directors or members (including any Independent Director and/or Independent
Manager), as applicable, will not, with respect to itself or to any other entity
in which it has a direct or indirect legal or beneficial ownership interest,
take any Bankruptcy Action;
     (x) has maintained and will maintain adequate capital in light of its
contemplated business operations;
     (xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
     (xii) has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns;
     (xiii) has maintained and will maintain its books, records, resolutions and
agreements as official records;
     (xiv) has not commingled and will not commingle its funds or assets with
those of any other Person;
     (xv) has held and will hold its assets in its own name;
     (xvi) has conducted and will conduct its business in its name only, and has
not and will not use any trade name,
     (xvii) has maintained and will maintain its financial statements,
accounting records and other entity documents separate from any other Person;
     (xviii) has paid and will pay its own liabilities, including the salaries
of its own employees, out of its own funds and assets;
     (xix) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
     (xx) has maintained and will maintain an arm’s-length relationship with its
Affiliates;
     (xxi) (a) if such entity owns the Property, has and will have no
indebtedness other than the Permitted Indebtedness, or
             (b) if such entity acts as the general partner of a limited
partnership which owns the Property, has and will have no indebtedness other
than unsecured trade payables in the ordinary course of business relating to
acting as general partner of the limited partnership which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred, or
             (c) if such entity acts as a managing member of a limited liability
company

Schedule 4 - 2



--------------------------------------------------------------------------------



 



which owns the Property, has and will have no indebtedness other than unsecured
trade payables in the ordinary course of business relating to acting as a member
of the limited liability company which owns the Property which (1) do not
exceed, at any time, $10,000 and (2) are paid within thirty (30) days of the
date incurred;
     (xxii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;
     (xxiii) has not and will not acquire obligations or securities of its
partners, members or shareholders;
     (xxiv) has allocated and will allocate fairly and reasonably shared
expenses, including shared office space, and uses separate stationery, invoices
and checks;
     (xxv) except in connection with the Loan, has not pledged and will not
pledge its assets for the benefit of any other Person;
     (xxvi) has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other Person;
     (xxvii) has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
     (xxviii) has not made and will not make loans to any Person;
     (xxix) has not entered into or been a party to, and will not enter into or
be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party; and
     (xxx) has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.
“Independent Director” means in the case of a corporation, a natural person who,
for the five (5) year period prior to his or her appointment as Independent
Director has not been, and during the continuation of his or her service as
Independent Director is not, directly or indirectly:
     (i) an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the corporation or any of its Affiliates (other than his
or her service as an Independent Director of the corporation),
     (ii) a creditor, customer of, or supplier or other Person who derives any
of its purchases or revenues from its activities with the corporation or any of
its shareholders or

Schedule 4 - 3



--------------------------------------------------------------------------------



 



Affiliates (other than his or her service as an Independent Director if such
Person has been provided by a nationally-recognized company that provides
professional independent managers),
     (iii) a Person controlling or under common control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or
     (iv) any member of the immediate family (including a grandchild or sibling)
of a person described in clauses (i), (ii) or (iii) immediately above. A natural
person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Director of the corporation because
such person is an independent director of a “Special Purpose Bankruptcy Remote
Entity” affiliated with the corporation that does not own a direct or indirect
equity interest in the corporation or any entity that is a co-borrower with the
corporation if such individual is an independent director provided by a
nationally-recognized company that provides professional independent directors.
“Independent Manager” means in the case of a limited liability company, (a) a
member that is a single purpose entity, (b) a single purpose entity that is not
a member or (c) a natural person who, for the five (5) year period prior to his
or her appointment as Independent Manager is not, directly or indirectly:
     (i) an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the limited liability company or any of its Affiliates
(other than his or her service as an Independent Manager or Special Member of
the limited liability company),
     (ii) a creditor, customer of, or supplier or other Person who derives any
of its purchases or revenues from its activities with the limited liability
company or any of its members or Affiliates (other than his or her service as an
Independent Manager if such Person has been provided by a nationally-recognized
company that provides professional independent managers),
     (iii) a Person controlling or under common control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or
     (iv) any member of the immediate family (including grandchildren or
siblings) of a person described in clauses (i), (ii) or (iii) immediately above.
A natural person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Manager of the limited liability
company because such person is an independent manager of a “Special Purpose
Bankruptcy Remote Entity” affiliated with the limited liability company that
does not own a direct or indirect equity interest in the limited liability
company or any entity that is a co-borrower with the limited liability company
if such individual is an independent manager provided by a nationally-recognized
company that provides professional independent managers.
“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter
     (i) complies with the following clauses of the definition of Special
Purpose Bankruptcy Remote Entity above: (i)(A), (ii)(A), (iii), (iv), (ix), (x),
(xi) and (xiii) through (xxx);

Schedule 4 - 4



--------------------------------------------------------------------------------



 



     (ii) has maintained and will maintain its accounts, books and records
separate from any other person;
     (iii) has and will have an operating agreement which provides that the
business and affairs of Borrower shall be managed by or under the direction of
          (A) a board of one (1) or more directors designated by the sole member
of the Single Member Bankruptcy Remote LLC (the “Sole Member”), and at all times
there shall be at least one (1) duly appointed Independent Director on the board
of directors, and the board of directors will not take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless, at the time of such action there is at least one
(1) member of the board of directors who is an Independent Director, and all of
the directors and the Independent Director shall have participated in such vote
or
          (B) Sole Member, provided that at all times there shall be at least
one (1) Independent Manager designated by Sole Member and the operating
agreement provides that Sole Member shall not take any Bankruptcy Actions
without the affirmative vote of the Independent Manager;
     (iv) has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding,
          (A) upon the occurrence of any event that causes Sole Member to cease
to be a member of Borrower (other than (x) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (y) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), one of the
Independent Managers shall, without any action of any Person and simultaneously
with Sole Member ceasing to be a member of Borrower, automatically be admitted
as the sole member of Borrower (the “Special Member”) and shall preserve and
continue the existence of Borrower without dissolution,
          (B) no Special Member may resign or transfer its rights as Special
Member unless a successor Special Member has been admitted to Borrower as a
Special Member, and
          (C) except as expressly permitted pursuant to the terms of this
Agreement, Sole Member may not resign and no additional member shall be admitted
to Borrower;
     (v) has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding,
          (A) Borrower shall be dissolved, and its affairs shall be would up
only upon the first to occur of the following: (x) the termination of the legal
existence of the last remaining member of Borrower or the occurrence of any
other event which terminates the continued membership of the last remaining
member of Borrower in Borrower unless the business of Borrower is continued in a
manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “Act”) or (y) the entry of a decree of judicial dissolution
under

Schedule 4 - 5



--------------------------------------------------------------------------------



 



Section 18 802 of the Act;
          (B) upon the occurrence of any event that causes the last remaining
member of Borrower to cease to be a member of Borrower or that causes Sole
Member to cease to be a member of Borrower (other than (x) upon an assignment by
Sole Member of all of its limited liability company interest in Borrower and the
admission of the transferee, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents, or (y) the resignation of Sole
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower and the Loan Documents), to
the fullest extent permitted by law, the personal representative of such member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in
Borrower, agree in writing to continue the existence of Borrower and to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower, effective as of the occurrence of
the event that terminated the continued membership of such member in Borrower;
          (C) the bankruptcy of Sole Member or a Special Member shall not cause
such member or Special Member, respectively, to cease to be a member of Borrower
and upon the occurrence of such an event, the business of Borrower shall
continue without dissolution;
          (D) in the event of dissolution of Borrower, Borrower shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of Borrower in an orderly manner), and the assets of Borrower
shall be applied in the manner, and in the order of priority, set forth in
Section 18 804 of the Act; and
          (E) to the fullest extent permitted by law, each of Sole Member and
the Special Members shall irrevocably waive any right or power that they might
have to cause Borrower or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Borrower, to
compel any sale of all or any portion of the assets of Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.
“Bankruptcy Action” means, with respect to any Person, if such Person
     (i) makes an assignment for the benefit of creditors,
     (ii) files a voluntary petition in bankruptcy,
     (iii) is adjudged a bankrupt or insolvent, or has entered against it an
order for relief, in any bankruptcy or insolvency proceedings,
     (iv) consents to or files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation,
     (v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in any bankruptcy or
insolvency proceeding,

Schedule 4 - 6



--------------------------------------------------------------------------------



 



     (vi) seeks, consents to or acquiesces in the appointment of a trustee,
receiver, liquidator, sequestrator, custodian or any similar official of or for
such Person or of all or any substantial part of its properties,
     (vii) one hundred twenty (120) days after the commencement of any
proceeding against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed,
     (viii) within ninety (90) days after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within ninety (90) days after the expiration of any such stay, the
appointment is not vacated or
     (ix) takes any action in furtherance of any of the foregoing.

Schedule 4 - 7



--------------------------------------------------------------------------------



 



Schedule 5
Allocated Loan Amounts

          Property   Loan Allocation  
T-Mobile Property
  $ 9,032,280  
Wohlert Property
  $ 747,270  
Growth Property
  $ 779,760  
Rock Falls Property
  $ 714,780  
Converting Property
  $ 3,625,910  
 
     
Total
  $ 14,900,000  

Schedule 5 - 1